 

 

Exhibit 10.3

 

 

CREDIT AGREEMENT

 

among

 

MARKWEST ENERGY PARTNERS, L.P.,

as the Borrower,

 

ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent

 

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agent

 

FORTIS CAPITAL CORP.,

as Co-Documentation Agent

 

SUNTRUST BANK,

as Co-Documentation Agent

 

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agent

 

and

 

The Lenders Party Hereto

 

$350,000,000 Revolver Facility

$225,000,000 Term Loan Facility

 

RBC CAPITAL MARKETS

As Sole Lead Arranger and Sole Book Running Manager

 

Dated as of February 20, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

25

1.03

Accounting Terms

26

1.04

Rounding

26

1.05

References to Agreements and Laws

26

 

 

 

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

26

2.01

Revolver Loans

26

2.02

Term Loans

26

2.03

Borrowings, Conversions and Continuations of Loans

27

2.04

Prepayments

28

2.05

Reduction or Termination of Commitments

30

2.06

Repayment of Loans

31

2.07

Interest

31

2.08

Fees

31

2.09

Computation of Interest and Fees

32

2.10

Evidence of Debt

32

2.11

Payments Generally

32

2.12

Sharing of Payments

35

2.13

Pari Passu Lien Securing Lender Hedging Agreements and Banking Service
Obligations

35

2.14

Letters of Credit

35

2.15

Aggregate Revolver Commitment Increase

42

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

43

3.01

Taxes

43

3.02

Illegality

45

3.03

Inability to Determine Rates

45

3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

46

3.05

Compensation for Losses

46

3.06

Matters Applicable to all Requests for Compensation

47

3.07

Survival

47

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT

47

4.01

Conditions Precedent

47

4.02

Conditions to all Loans and L/C Credit Extension

51

4.03

Conditions Precedent to Funding Loans for Permitted Acquisitions

51

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

51

5.01

Existence; Qualification and Power; Compliance with Laws

52

5.02

Authorization; No Contravention

52

5.03

Governmental Authorization

52

 

i

--------------------------------------------------------------------------------


 

5.04

Binding Effect

52

5.05

Financial Statements; No Material Adverse Effect

53

5.06

Litigation

53

5.07

No Default

53

5.08

Ownership of Property; Liens

53

5.09

Environmental Compliance

53

5.10

Insurance

54

5.11

Taxes

54

5.12

ERISA Compliance

54

5.13

Subsidiaries and other Investments

54

5.14

Margin Regulations; Investment Company Act; Use of Proceeds

55

5.15

Disclosure

55

5.16

Labor Matters

55

5.17

Compliance with Laws

55

5.18

Third Party Approvals

55

5.19

Solvency

55

5.20

Collateral

56

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

56

6.01

Financial Statements

56

6.02

Certificates; Other Information

57

6.03

Notices

57

6.04

Payment of Obligations

58

6.05

Preservation of Existence, Etc.

58

6.06

Maintenance of Assets and Business

58

6.07

Maintenance of Insurance

59

6.08

Compliance with Laws and Contractual Obligations

59

6.09

Books and Records

59

6.10

Inspection Rights

59

6.11

Compliance with ERISA

59

6.12

Use of Proceeds

60

6.13

Material Agreements

60

6.15

Guaranties

60

6.15

Further Assurances; Additional Collateral

60

6.16

Clean Down Period

61

6.17

Fiscal Year

61

6.18

Merger Transaction

61

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

61

7.01

Liens

61

7.02

Investments

62

7.03

Hedging Agreements

63

7.04

Indebtedness

63

7.05

Lease Obligations

64

7.06

Fundamental Changes

64

7.07

Dispositions

65

7.08

Restricted Payments; Distributions and Redemptions

65

7.09

ERISA

66

 

ii

--------------------------------------------------------------------------------


 

7.10

Nature of Business; Capital Expenditures; Risk Management

66

7.11

Transactions with Affiliates

66

7.12

Burdensome Agreements

66

7.13

Use of Proceeds

66

7.14

Material Agreements

66

7.15

Financial Covenants

67

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

68

8.01

Events of Default

68

8.02

Remedies Upon Event of Default

71

8.03

Application of Funds

71

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

72

9.01

Appointment and Authorization of Agents; Lender Hedging Agreements

72

9.02

Delegation of Duties

72

9.03

Default; Collateral

73

9.04

Liability of Agents

75

9.05

Reliance by Administrative Agent

75

9.06

Notice of Default

76

9.07

Credit Decision; Disclosure of Information by Administrative Agent

76

9.08

Indemnification of Agents

76

9.09

Administrative Agent in its Individual Capacity

77

9.10

Successor Administrative Agent and Collateral Agent

77

9.11

Syndication Agents; Other Agents; Arranger

78

9.12

Administrative Agent May File Proof of Claim

78

9.13

Lender Hedging Agreements

79

9.14

Banking Services

79

 

 

 

ARTICLE X

MISCELLANEOUS

79

10.01

Amendments, Release of Collateral, Etc.

79

10.02

Notices and Other Communications; Facsimile Copies

82

10.03

No Waiver; Cumulative Remedies

83

10.04

Attorney Costs; Expenses and Taxes

83

10.05

Indemnification

83

10.06

Payments Set Aside

84

10.07

Successors and Assigns

85

10.08

Confidentiality

87

10.09

Set-off

88

10.10

Interest Rate Limitation

88

10.11

Counterparts

89

10.12

Integration

89

10.13

Survival of Representations and Warranties

89

10.14

Severability

89

10.15

Governing Law

89

10.16

Waiver of Right to Trial by Jury, Etc.

90

10.17

No General Partner Liability Until Consummation of Merger Transaction

91

10.18

ENTIRE AGREEMENT

91

 

iii

--------------------------------------------------------------------------------


 

 

SCHEDULES

 

2.01                           Commitments

5.13                           Subsidiaries and other Equity Investments

7.01                           Existing Liens

7.04                           Indebtedness

7.12                           Agreements Restricting Liens on Leasehold
Interests

10.02                     Addresses for Notices to Borrower, Guarantors and
Administrative Agent

 

EXHIBITS

 

Exhibit:

 

Form of:

 

 

 

A-1

 

Borrowing Notice

A-2

 

Conversion/Continuation Notice

A-3

 

Repayment/Prepayment Notice

B-1

 

Revolver Note

B-2

 

Term Note

C

 

Compliance Certificate pursuant to Section 6.02(a)

D

 

Assignment and Assumption

E

 

Legal Opinion of Hogan & Hartson L.L.P.

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is entered into as of February 20, 2008, among MARKWEST
ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, “Lender”), ROYAL BANK OF CANADA, as Administrative Agent and
Collateral Agent and as L/C Issuer, JPMORGAN CHASE BANK, N.A. as Co-Syndication
Agent, WACHOVIA BANK NATIONAL ASSOCIATION, as Co-Syndication Agent, FORTIS
CAPITAL CORP., as Co-Documentation Agent, SUNTRUST BANK, as Co-Documentation
Agent and U.S. NATIONAL BANK, as Co-Documentation Agent.

 

PRELIMINARY STATEMENTS

 

The Borrower has requested that the Lenders provide a secured term loan facility
and a secured revolving credit facility, and the Lenders are willing to do so on
the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties covenant and agree as follows:

 


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


 

1.01        Defined Terms.

 

As used in this Agreement, the terms defined in the introductory paragraph
hereof and in the preliminary statements hereto shall have the meanings therein
indicated and the following terms shall have the meanings set forth below:

 

Accurate Applicable Rate has the meaning specified in the definition of
“Applicable Rate”.

 

Acquisition means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly, (a) the acquisition by the
Borrower or any of its Subsidiaries of all or substantially all of the assets
located in the United States of a Person or of any business or division of a
Person; (b) the acquisition by the Borrower or any of its Subsidiaries of more
than 50% of any class of Voting Stock (or similar ownership interests) of any
Domestic Person; or (c) a merger, consolidation, amalgamation, or other
combination by the Borrower or any of its Subsidiaries with another Person if
the Borrower or any of its Subsidiaries is the surviving entity, provided that,
(i) in any merger involving the Borrower, the Borrower must be the surviving
entity; and (ii) in any merger involving a Wholly-Owned Subsidiary and another
Subsidiary, a Wholly-Owned Subsidiary shall be the survivor.

 

Acquisition Adjustment Period means, if the Borrower makes a Permitted
Acquisition for a purchase price in excess of $50,000,000, the period from the
date such Permitted Acquisition is closed until the earliest of (i) the closing
of a secondary equity offering by the Borrower, (ii) the last day of the third
fiscal quarter following the closing date of such Permitted Acquisition and
(iii) 270 days from the date such Permitted Acquisition is closed; provided that
another Acquisition Adjustment Period shall not commence until the current
Acquisition Adjustment Period shall have terminated and there shall have been at
least one fiscal quarter when there was no Acquisition Adjustment Period in
effect and during such fiscal quarter when no Acquisition Adjustment Period was
in effect the Borrower was in compliance with Section 7.15.

 

1

--------------------------------------------------------------------------------


 

Adjusted Consolidated EBITDA means, for the period of determination, the sum of
(i) Consolidated EBITDA plus (ii) Material Project Consolidated EBITDA
Adjustments.

 

Administrative Agent means Royal Bank of Canada in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

Administrative Agent’s Office means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

Administrative Details Form means the Administrative Details Reply
Form furnished by a  Lender to the Administrative Agent in connection with this
Agreement.

 

Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person.  A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors, managing members, or managing general partners;
or (b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

 

Agent/Arranger Fee Letter has the meaning specified in Section 2.08(b).

 

Agents means collectively the Administrative Agent, the Collateral Agent, the
Syndication Agents and the Documentation Agents and Agent individually means any
of them.

 

Agent-Related Persons means the Administrative Agent (including any successor
administrative agent), the Collateral Agent (including any successor collateral
agent), the Syndication Agent (including any successor Syndication Agent), the
Documentation Agents (including any successor documentation agents) and their
respective Affiliates (including the officers, directors, employees, agents and
attorneys-in-fact of such Person).

 

Aggregate Commitments means the sum of (i) the Aggregate Revolver Commitments,
which as of the Closing Date are $350,000,000 and (ii) the Aggregate Term Loan
Commitments, which as of the Closing Date are $225,000,000, for a total
Aggregate Commitments as of the Closing Date of $575,000,000.

 

Aggregate Revolver Commitments has the meaning specified in the definition of
“Revolver Commitment”.

 

Aggregate Term Loan Commitments has the meaning specified in the definition of
“Term Loan Commitment”.

 

Agreement has the meaning specified in the introductory paragraph hereof.

 

Applicable Rate means (a) with respect to the Revolver Loans, commitment fees,
Letters of Credit and Term Loans, the following percentages per annum set forth
in the table below, on any date of

 

2

--------------------------------------------------------------------------------


 

determination, with respect to the Type of Credit Extension or commitment fee
that corresponds to the Total Leverage Ratio at such date of determination, as
calculated based on the quarterly Compliance Certificate most recently delivered
pursuant to Section 6.02(a):

 

Pricing Level

 

Total Leverage Ratio

 

Commitment
Fee
+ (basis points)

 

Letter of Credit and Eurodollar Rate
+ (basis points)

 

Base Rate
+ (basis points)

 

1

 

Less than 3.75 to 1.00

 

30.0

 

150.0

 

50.0

 

 

 

 

 

 

 

 

 

 

 

2

 

Less than 4.25 to 1.00 but equal to or greater than 3.75 to 1.00

 

37.5

 

175.0

 

75.0

 

 

 

 

 

 

 

 

 

 

 

3

 

Less than 4.75 to 1.00 but equal to or greater than 4.25 to 1.00

 

37.5

 

200.0

 

100.0

 

 

 

 

 

 

 

 

 

 

 

4

 

4.75 to 1.00 or greater

 

50.0

 

225.0

 

125.0

 

 

During any Acquisition Adjustment Period, the Applicable Rate for Revolver
Loans, Letters of Credit and Term Loans will increase by 0.50% per annum (50
basis points) over the amount set forth above.

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first day of the fiscal
quarter of the Borrower immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if no
Compliance Certificate is delivered during a fiscal quarter when due in
accordance with such Section 6.02(a), Pricing Level 4 shall apply as of the
first day of such following fiscal quarter.  The Applicable Rate in effect from
the Closing Date through March 31, 2008 shall be based on Pricing Level 1.

 

                In the event that any Compliance Certificate delivered hereunder
is shown to be inaccurate (regardless of whether this Agreement or any of the
Aggregate Commitments are in effect when such inaccuracy is discovered), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate based upon the foregoing pricing grid (the “Accurate Applicable
Rate”) for any period that such Compliance Certificate covered, then (i) the
Borrower shall immediately deliver to the Administrative Agent a Compliance
Certificate for such period, (ii) the Applicable Rate shall be adjusted such
that after giving effect to the corrected Compliance Certificate the Applicable
Rate shall be reset to the Accurate Applicable Rate based upon the foregoing
pricing grid for such period as set forth in the foregoing pricing grid and
(iii) if the Accurate Applicable Rate is higher than the Applicable Rate based
upon the foregoing pricing grid, the Borrower shall immediately pay to the
Administrative Agent, for the

 

3

--------------------------------------------------------------------------------


 

account of the Lenders, the accrued additional interest, letter of credit fees
and commitment fees owing as a result of such Accurate Applicable Rate for such
period.

 

Approved Fund means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by a Lender, an Affiliate of a Lender, or an
entity or an Affiliate of an entity that administers or manages a Lender.

 

Arranger means RBC Capital Markets in its capacity as sole lead arranger and
sole book running manager.

 

Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit D.

 

Attorney Costs means and includes the reasonable fees and disbursements of any
law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.

 

Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

Authorizations means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

 

Available Cash has the meaning given that term in the Partnership Agreement as
in effect on the day the Merger Transaction is consummated (or if the term
“Available Cash” in the Partnership Agreement is amended after such day, such
amended meaning provided the Administrative Agent and Required Lenders have
agreed to adopt such amended definition for purposes of this Agreement).

 

Bank Guaranties means guaranties or other agreements or instruments serving a
similar function issued by a bank or other financial institution.

 

Banking Services means each and any of the following bank services provided to
the Borrower or any of its Subsidiaries by any Lender or Affiliate of a Lender:
(i) commercial credit cards; (ii) stored value cards; and (iii) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

Banking Service Obligations means any and all obligations of the Borrower or any
of its Subsidiaries, whether absolute or contingent and howsoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

4

--------------------------------------------------------------------------------


 

Base Rate means for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” in effect in the U.S.  Such rate is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

Base Rate Loan means a Loan that bears interest based on the Base Rate.

 

Board means the Board of Governors of the Federal Reserve System of the United
States.

 

Borrower has the meaning specified in the introductory paragraph hereof.

 

Borrowing means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01 and/or Section 2.02.

 

Borrowing Notice means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Loans as the same Type,
pursuant to Section 2.03(a), which, if in writing, shall be substantially in the
form of Exhibit A-1 or A-2, as applicable.

 

Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of New York, or are in
fact closed and, if such day relates to any Eurodollar Rate Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the applicable offshore Dollar interbank market.

 

Capital Expenditure by a Person means an expenditure (determined in accordance
with GAAP) for any fixed asset owned by such Person for use in the operations of
such Person having a useful life of more than one year, or any improvements or
additions thereto.

 

Capital Lease means any capital lease or sublease which should be capitalized on
a balance sheet in accordance with GAAP.

 

Cash Collateralize means to pledge and deposit with or deliver to the Collateral
Agent, for the benefit of the L/C Issuer and the Revolver Lenders and their
Affiliates, as collateral for the L/C Obligations, cash and deposit account
balances pursuant to documentation in form and substance satisfactory to the
Collateral Agent and the L/C Issuer (which documents hereby are consented to by
the Revolver Lenders).

 

Cash Equivalents means:

 

(a)           United States Dollars;

 

(b)           direct general obligations, or obligations of, or obligations
fully and unconditionally guaranteed as to the timely payment of principal and
interest by, the United States or any agency or instrumentality thereof having
remaining maturities of not more than

 

5

--------------------------------------------------------------------------------


 

thirteen (13) months, but excluding any such securities whose terms do not
provide for payment of a fixed dollar amount upon maturity or call for
redemption;

 

(c)           certificates of deposit and eurodollar-time deposits with
maturities of thirteen (13) months or less, bankers acceptances with maturities
not exceeding one hundred eighty (180) days, overnight bank deposits and other
similar short term instruments, in each case with any domestic commercial bank
having capital and surplus in excess of $250,000,000 and having a rating of at
least “A2” by Moody’s and at least “A” by S&P;

 

(d)           repurchase obligations with a term of not more than thirteen (13)
months for underlying securities of the types described in (b) and (c) above
entered into with any financial institution meeting the qualifications in
(c) above;

 

(e)           commercial paper (having original maturities of not more than two
hundred seventy (270) days) of any Person rated “P-1” or better by Moody’s or
“A-1” or the equivalent by S&P; and

 

(f)            money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (e) above.

 

CERCLA means the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. §9601 et seq.).

 

Change of Control means, after consummation of the Merger Transaction, (a) the
Borrower shall fail to own, directly or indirectly, or fail to have voting
control over, 100% of the equity interests in Opco, (b) the Borrower shall fail
to own, directly or indirectly, or fail to have voting control over, 100% of the
Voting Stock of Hydrocarbon, (c) the General Partner shall fail to own, directly
or indirectly, 100% of the general partner interest of the Borrower, (d) any
Person, entity or group (other than John Fox and members of his family, Borrower
and/or any Subsidiary) acquires beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of 35% or more of the equity interests in the
General Partner or (e) any Person, entity or group (other than John Fox and
members of his family) acquires beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of 35% or more of the equity interests in the
Borrower.

 

Change in Law means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the L/C Issuer (or, for purposes of
Section 3.04(b), by any Lending Office of such Lender or by such Lender’s or the
L/C Issuer’s holding company, if any) with any request, guideline or directive
(whether or not having the force of Law) of any Governmental Authority made or
issued after the date of this Agreement.

 

Class B Membership Interest Contribution Agreement means that certain Amended
and Restated Class B Membership Interest Contribution Agreement dated as of
October 26, 2007 among Borrower and the sellers named therein.

 

Clean Down Period has the meaning set forth in Section 6.16.

 

6

--------------------------------------------------------------------------------


 

Closing Date means the date upon which this Agreement has been executed by the
Borrower, the Lenders and the Agents.

 

Code means the Internal Revenue Code of 1986.

 

Collateral means all property and interests in property and proceeds thereof now
owned or hereafter acquired by any Loan Party and in or upon which a Lien now or
hereafter exists in favor of the Secured Parties, the Administrative Agent
and/or Collateral Agent on behalf of the Secured Parties, including, but not
limited to the Hydrocarbon Intercompany Note and substantially all of the assets
(including stock and other equity interests) of each Loan Party, whether under
this Agreement, the Collateral Documents, or under any other document executed
by any Loan Party and delivered to the Administrative Agent, Collateral Agent or
the Secured Parties.

 

Collateral Agent means Royal Bank of Canada in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

 

Collateral Documents means (a) each Guaranty, Security Agreement and Mortgage
and all other guaranties, pledge agreements, security agreements, deeds of
trust, mortgages, chattel mortgages, assignments, pledges, guaranties, notices
of lien, continuation statements, extension agreements and other similar
agreements or instruments executed by any Loan Party for the benefit of the
Secured Parties now or hereafter delivered to the Collateral Agent, the
Administrative Agent or the Secured Parties pursuant to or in connection with
the transactions contemplated hereby, and all financing statements, fixture
filings, transmitting utility filings (or comparable documents now or hereafter
filed in accordance with the Uniform Commercial Code or comparable Law) against
any Loan Party, as debtor, in favor of the Secured Parties or the Collateral
Agent and/or the Administrative Agent for the benefit of the Secured Parties, as
secured party, to secure or guarantee the payment of any part of the Obligations
or the performance of any other duties and obligations of Borrower under the
Loan Documents, whenever made or delivered, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions,
restatements, and extensions of any of the foregoing.

 

                Commercial Operation Date means the date on which a Material
Project is substantially complete and commercially operable.

 

Commitments means collectively the Revolver Commitments and Term Loan
Commitments and individually either the Revolver Commitments or the Term Loan
Commitments.

 

Compensation Period has the meaning set forth in Section 2.11(e)(ii).

 

Compliance Certificate means a certificate substantially in the form of
Exhibit C.

 

Consolidated EBITDA means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated Net
Income, (b) Consolidated Interest Charges, (c) the amount of taxes, based on or
measured by income, used or included in the determination of such Consolidated
Net Income, (d) the amount of depreciation, depletion, and amortization expense
deducted in determining such Consolidated Net Income, and (e) other non-cash
charges and expenses, including, without limitation, non-cash charges and
expenses relating to Swap Contracts or resulting from accounting convention
changes, of the Borrower and its Subsidiaries on a consolidated basis, all
determined in accordance with GAAP.

 

7

--------------------------------------------------------------------------------


 

Consolidated Funded Debt means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) Consolidated Senior Debt, (b) the outstanding principal amount of all
obligations and liabilities, whether current or long-term, for  borrowed money
(including the Outstanding Amount of all Senior Unsecured Notes), (c) all
reimbursement obligations relating to letters of credit, (d) Capital Leases,
(e) Synthetic Lease Obligations, and (f) without duplication, all Guaranty
Obligations with respect to Indebtedness of the type specified in subsections
(a) through (e) above.

 

Consolidated Interest Charges means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with Indebtedness (including capitalized interest),
in each case to the extent treated as interest in accordance with GAAP, and
(b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP.

 

Consolidated Net Income means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income or net loss of the Borrower
and its Subsidiaries from continuing operations, provided that there shall be
excluded from such net income (to the extent otherwise included therein):
(a) the income (or loss) of any entity (other than a consolidated Subsidiary) in
which the Borrower or any Subsidiary has an ownership interest, except to the
extent that any such income has been actually received by the Borrower or such
Subsidiary in the form of cash dividends or similar cash distributions (or in
the form of a deemed distribution to the extent cash flow has been utilized to
pay for Capital Expenditures in the case of Starfish Pipeline Company, LLC only
and in a maximum annual amount not to exceed $2,000,000); (b) net extraordinary
gains and losses (other than, in the case of losses, losses resulting from
charges against net income to establish or increase reserves for potential
environmental liabilities and reserves for exposure under rate cases), (c) any
gains or losses attributable to non-cash write-ups or write-downs of assets,
(d) proceeds of any insurance on property, plant or equipment other than
business interruption insurance, (e) any gain or loss, net of taxes, on the
sale, retirement or other disposition of assets (including the capital stock or
other equity ownership of any other Person, but excluding the sale of
inventories in the ordinary course of business), and (f) the cumulative effect
of a change in accounting principles.

 

Consolidated Senior Debt means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) the Outstanding Amount of all Loans and L/C Obligations, (b) all
secured Indebtedness permitted under Section 7.04, and (c) the Outstanding
Amount of all obligations owed to Lenders or Affiliates of Lenders under Lender
Hedging Agreements (exclusive of any mark-to-market adjustment not requiring any
actual cash payment or settlement).

 

Contractual Obligation means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

Credit Extension means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

Debtor Relief Laws means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement,

 

8

--------------------------------------------------------------------------------


 

receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

Disposition or Dispose means the sale, transfer, license or other disposition
(including any sale and leaseback transaction) of any property (including stock,
partnership and other equity interests) by any Person of property owned by such
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

Distribution Loan means a Revolver Loan which is made in whole or in part for
the purpose of (i) paying a Quarterly Distribution, or (ii) reimbursing the
purchase price of partnership units purchased under the Borrower’s long-term
incentive plan, or (iii) reimbursing the purchase or redemption price of equity
interests in the Borrower or any Guarantor purchased or redeemed from their
employees in accordance with Section 7.08(c).

 

Documentation Agent means individually in its capacity as Co-Documentation Agent
hereunder  Fortis Capital Corp., SunTrust Bank and U.S. Bank National
Association and any successor documentation agent and Documentation Agents
collectively means all of them.

 

Dollar and $ means lawful money of the United States.

 

Domestic Person means any corporation, general partnership, limited partnership,
limited liability company, joint stock company, trust, unincorporated
organization, business association, firm or joint venture that is organized
under the Laws of the United States or any state thereof or the District of
Columbia.

 

Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any institutional investor and (e) any other Person (other
than a natural Person) approved by the Administrative Agent and, unless a
Default or Event of Default has occurred and is continuing or in connection with
the settlement of a credit derivative transaction or an Eligible Assignee
described in clause (a), (b) or (c) above, the Borrower (Borrower’s approval not
to be unreasonably withheld, conditioned or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any Borrower Affiliate.

 

Environmental Law means any applicable Law that relates to (a) the condition or
protection of air, groundwater, surface water, soil, or other environmental
media, (b) the environment, including natural resources or any activity which
affects the environment, (c) the regulation of any pollutants, contaminants,
wastes, substances, and Hazardous Substances, including, without limitation,
CERCLA, the Clean Air Act (42 U.S.C. § 7401 et seq.), the Federal Water
Pollution Control Act, as amended by the Clean Water Act (33 U.S.C. § 1251 et
seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7

 

9

--------------------------------------------------------------------------------


 

U.S.C. § 136 et seq.), the Emergency Planning and Community Right to Know Act of
1986 (42 U.S.C. § 1100 1 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the National Environmental Policy Act of 1969 (42
U.S.C. § 4321 et seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.), RCRA,
the Rivers and Harbors Act (33 U.S.C. §401 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 201 and § 300f et seq.), SWDA, the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), and analogous state and local Laws, as any of the
foregoing may have been and may be amended or supplemented from time to time,
and any analogous enacted or adopted Law, or (d) the Release or threatened
Release of Hazardous Substances.

 

ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

 

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions of
this Agreement relating to obligations imposed under Section 412 of the Code).

 

ERISA Event means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

 

Escrow Agreement means that certain Escrow Agreement among Borrower,
Administrative Agent and Wells Fargo Bank, National Association, as escrow
agent, pursuant to which the $225,000,000 Term Loan under this Agreement will be
funded on the Closing Date for the sole and exclusive purpose of providing funds
for the consummation of the Merger Transaction on the day following the Closing
Date.

 

Eurodollar Rate means for any Interest Period with respect to any Eurodollar
Rate Loan:

 

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
LIBOR I screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(b)           if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other

 

10

--------------------------------------------------------------------------------


 

service that displays an average British Bankers Association Interest Settlement
Rate for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or

 

(c)           if the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the Administrative Agent
as the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period would be offered by the Administrative Agent’s London
Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.

 

Eurodollar Rate Loan means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

Event of Default means any of the events or circumstances specified in
Article VIII.

 

Evergreen Letter of Credit has the meaning specified in Section 2.14(b)(iii).

 

Exchange Act means the Securities Exchange Act of 1934.

 

Exchange Agreement means that certain Exchange Agreement, dated as of
September 5, 2007, by and among Borrower, Hydrocarbon and General Partner.

 

Existing Letters of Credit means: means: (i) that certain standby letter of
credit no. 1135/S24144 issued by Royal Bank of Canada to Flint Hills Resources,
L.P., as beneficiary, for the account of MarkWest Energy Operating Company,
L.L.C. in the face amount of $16,000,000 and having an expiration date of
August 9, 2008; (ii) that certain standby letter of credit no. 1135/S24224
issued by Royal Bank of Canada to Linde, as beneficiary, for the account of
MarkWest Energy Operating Company, L.L.C. in the face amount of $7,400,000 and
having an expiration date of March 17, 2008; (iii) that certain standby letter
of credit no. 1135/S22951 issued by Royal Bank of Canada to Park Central
Property, LLC, as beneficiary, for the account of MarkWest Energy Operating
Company, L.L.C. in the face amount of $1,000,000 and having an expiration date
of April 13, 2008; (iv) that certain standby letter of credit no. 1135/S23071
issued by Royal Bank of Canada to James River Insurance Company, as beneficiary,
for the account of MarkWest Energy Operating Company, L.L.C. in the face amount
of $300,000 and having an expiration date of November 1, 2008; (v) that certain
standby letter of credit no. 1135/S22888 issued by Royal Bank of Canada to James
River Insurance Company, as beneficiary, for the account of MarkWest Energy
Operating Company, L.L.C. in the face amount of $300,000 and having an
expiration date of January 23, 2009; and (vi)  that certain standby letter of
credit no. 1185/S22614 issued by Royal Bank of Canada to Equitable Production
Company, as beneficiary, for the account of MarkWest Hydrocarbon, Inc. in the
face amount of $6,000,000 and having an expiration date of September 30, 2008.

 

Facility means collectively the Revolver Facility and the Term Facility.

 

Federal Funds Rate means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by

 

11

--------------------------------------------------------------------------------


 

the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.

 

Fiscal Year means each year beginning January 1st and ending the following
December 31st.

 

Foreign Lender  means each Lender that is a “foreign corporation, partnership or
trust” within the meaning of the Code.

 

GAAP means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.  If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

General Partner means MarkWest Energy GP, L.L.C., the general partner of the
Borrower.

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

Guarantors means each and every Subsidiary of Borrower, including Hydrocarbon
and Opco and all other existing and future Subsidiaries of Borrower, whether
direct or indirect, which undertake to be liable for all or any part of the
Obligations by execution of a Guaranty, or otherwise.

 

Guaranty means a Guaranty now or hereafter made by any Guarantor in favor of the
Administrative Agent and/or Collateral Agent on behalf of the Secured Parties.

 

Guaranty Obligation means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment

 

12

--------------------------------------------------------------------------------


 

obligation of the payment of such Indebtedness or other payment obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other payment obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligees
in respect of such Indebtedness or other payment obligation of the payment
thereof or to protect such obligees against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other payment obligation of any other Person, whether or not such
Indebtedness or other payment obligation is assumed by such Person; provided,
however, that the term “Guaranty Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guaranty Obligation shall be deemed to be the lesser of (a) an
amount equal to the stated or determinable outstanding amount of the related
primary obligation and (b) the maximum amount for which such guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guaranty
Obligation, unless the outstanding amount of such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
the maximum reasonably anticipated liability in respect thereof as determined by
the guaranteeing Person in good faith.

 

Hazardous Substance means any substance that poses a threat to, or is regulated
to protect, human health, safety, public welfare, or the environment, including
without limitation: (a) any “hazardous substance,” pollutant” or “contaminant,”
and any “petroleum” or “natural gas liquids” as those terms are defined or used
under Section 101 of CERCLA, (b) “solid waste” as defined in the SWDA,
(c) asbestos or a material containing asbestos, (d) any material that contains
lead or lead-based paint, (e) any item or equipment that contains or is
contaminated by polychlorinated biphenyls, (f) any radioactive material,
(g) urea formaldehyde, (h) putrescible materials, (i) infectious materials,
(j) toxic microorganisms, including mold, or (k) any substance the presence or
Release of which requires reporting, investigation or remediation under any
Environmental Law.

 

Honor Date has the meaning set forth in Section 2.14(c)(i).

 

HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

Hydrocarbon means MarkWest Hydrocarbon, Inc., a Delaware corporation, which upon
consummation of the Merger Transaction will become a Wholly-Owned Subsidiary of
Borrower.

 

Hydrocarbon Credit Agreement means that certain Second Amended and Restated
Credit Agreement dated as of August 18, 2006 among Hydrocarbon, as borrower,
Royal Bank of Canada, as administrative agent and collateral agent, the agents
party thereto and the lenders party thereto.

 

Hydrocarbon Intercompany Note means that certain $225,000,000 promissory note
executed by Hydrocarbon payable to the order of the Borrower, subordinated to
payment of the Obligations, and pledged by the Borrower to the Administrative
Agent and Collateral Agent as collateral security for the Obligations.

 

Increase Effective Date has the meaning set forth in Section 2.15(d).

 

Indebtedness means, as to any Person at a particular time, all of the following:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

13

--------------------------------------------------------------------------------


 

(b)           the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, Bank Guaranties, surety bonds, and similar
instruments issued for the account of such Person, and, without duplication, all
drafts drawn and unpaid thereunder;

 

(c)           net obligations under any Swap Contract in an amount equal to
(i) if such Swap Contract has been closed out, the termination value thereof, or
(ii) if such Swap Contract has not been closed out, the mark-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;

 

(d)           whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 60 days, and indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(e)           Capital Leases and Synthetic Lease Obligations; and

 

(f)            all Guaranty Obligations of such Person in respect of any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders.  The
amount of any Capital Lease or Synthetic Lease as of any date shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such date. 
In addition, the determination of Indebtedness of the Borrower and/or its
Subsidiaries shall be made on a consolidated basis without taking into account
any Indebtedness owed by any such Person to any other such Person.

 

Indemnified Liabilities has the meaning set forth in Section 10.05.

 

Indemnitees has the meaning set forth in Section 10.05.

 

Insurance Payment means any payment by an insurance company or other surety on
account of property damage or casualty loss to any property of the Borrower or
any of its Subsidiaries.

 

Interest Coverage Ratio means, as of any date of determination, the ratio of
(a) Adjusted Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) the sum of (i) Consolidated Interest Charges
during such period and (ii) imputed interest charges on Synthetic Lease
Obligations, of the Borrower and its Subsidiaries during such period.

 

Interest Payment Date means, (a) as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.

 

14

--------------------------------------------------------------------------------


 

Interest Period means, as to each Eurodollar Rate Loan, the period commencing on
the date such Eurodollar Rate Loan is disbursed or converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, selected by the Borrower in its Borrowing Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

Investment means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, less all returns of principal or equity thereon, and shall, if made
by the transfer or exchange of property other than cash be deemed to have been
made in an amount equal to the fair market value of such property.

 

IRS means the United States Internal Revenue Service.

 

ISDA means the International Swaps and Derivatives Association, Inc.

 

Laws means, collectively, all applicable international, foreign, federal, state
and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.

 

L/C Advance means, with respect to each Revolver Lender, such Revolver Lender’s
participation in any L/C Borrowing in accordance with its Revolver Loan Pro Rata
Share.

 

L/C Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

L/C Credit Extension means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

15

--------------------------------------------------------------------------------


 

L/C Issuer means Royal Bank of Canada in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder which
is a Revolver Lender or an Affiliate of a Revolver Lender.

 

L/C Obligations means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

Lender has the meaning specified in the introductory paragraph hereof and, as
the context requires, includes the L/C Issuer and may refer to either a Revolver
Lender, a Term Lender or both.

 

Lender Counterparties has the meaning set forth in Section 10.01(e).

 

Lender Hedging Agreement means a Swap Contract between the Borrower or any of
its Subsidiaries and a Lender or an Affiliate of a Lender.

 

Lending Office means, as to any Lender, the office or offices of such Lender set
forth on its Administrative Details Form, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.

 

Letter of Credit means the Existing Letters of Credit and any standby or
commercial letter of credit issued hereunder.

 

Letter of Credit Application means an application and agreement for the issuance
or amendment of a letter of credit in the form from time to time in use by the
L/C Issuer.

 

Letter of Credit Expiration Date means the day that is five days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

Letter of Credit Sublimit means an amount equal to the lesser of (i) the
Aggregate Revolver Commitments and (ii) $100,000,000.

 

Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
to secure or provide for payment of any obligation of any Person (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable.

 

Loan means collectively Revolver Loans and Term Loans and individually either a
Revolver Loan or a Term Loan.

 

Loan Documents means this Agreement, each Note, each of the Collateral
Documents, the Agent/Arranger Fee Letter, each Borrowing Notice, each Compliance
Certificate, the Guaranties, each Letter of Credit Application, and each other
agreement, document or instrument delivered by the Borrower or any of its
Subsidiaries from time to time in connection with this Agreement and the Notes.

 

16

--------------------------------------------------------------------------------


 

Loan Party means each of the Borrower, each Guarantor, and each other entity
that is an Affiliate of the Borrower that executes one or more Loan Documents.

 

Master Agreement has the meaning set forth in the definition of “Swap Contract.”

 

Material Adverse Effect means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Borrower or any other Loan Party
to perform its obligations under the Loan Documents to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any other Loan Party of any Loan
Documents.

 

Material Agreements means any contract material to the business of the Borrower
to which the Borrower or any of its Subsidiaries is a party, including any
contract with Hydrocarbon relating to the business of the Borrower or Opco. 
“Material Agreement” means each of such Material Agreements.

 

Material Project means the construction or expansion of any capital project of
Borrower or any Subsidiary, the aggregate capital cost of which
exceeds $20,000,000.

 

Material Project Consolidated EBITDA Adjustment has the meaning specified in
Section 7.15(e).

 

Maturity Date means (a) February 20, 2013, or (b) such earlier effective date of
any other termination, cancellation, or acceleration of the Commitments under
this Agreement.

 

Maximum Amount and Maximum Rate respectively mean, for each Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest which, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligations.

 

Merger and Redemption Agreement means that certain Agreement and Plan of
Redemption and Merger, dated as of September 5, 2007, by and among  Borrower,
Hydrocarbon and Merger Sub.

 

Merger Sub means MWEP, L.L.C., a Delaware limited liability company and
Wholly-Owned Subsidiary of Borrower, which upon consummation of the Merger
Transaction will cease to exist and Hydrocarbon will be the survivor and
continuing entity.

 

Merger Transaction means (i) the redemption by Hydrocarbon of a portion of its
outstanding shares of common stock, (ii)  the merger of Merger Sub with and into
Hydrocarbon, with Hydrocarbon being the surviving entity and becoming a direct
Wholly-Owned Subsidiary of Borrower pursuant to the Merger and Redemption
Agreement, (iii) the acquisition by the Borrower from Hydrocarbon of common
units in Borrower in exchange for other equity in Borrower, pursuant to the
Exchange Agreement, (iv) the acquisition by the Borrower from the General
Partner of all the General Partner’s incentive distribution rights and the
economic interest in the 2% general partner interest in the Borrower for other
equity in Borrower, pursuant to the Exchange Agreement, and (v) the contribution
to the Borrower by certain current and former management and certain directors
of Hydrocarbon and the General Partner of their Class B membership interest in
the General Partner in exchange for cash and equity in Borrower pursuant to the
Class B Membership Interest Contribution Agreement.

 

17

--------------------------------------------------------------------------------


 

Midstream Businesses means gathering, transportation, fractionation, processing,
marketing, and storage of natural gas, crude oil, natural gas liquids and other
liquid and gaseous hydrocarbons and businesses closely related to the foregoing.

 

Moody’s means Moody’s Investors Service, Inc.

 

Mortgaged Properties means collectively all the Mortgaged Property as defined in
the Mortgages and Mortgaged Property individually means any one of such
Mortgaged Properties.

 

Mortgages means the mortgages, deeds of trust, or similar instruments executed
by any of the Loan Parties in favor of Administrative Agent and/or Collateral
Agent, for the benefit of the Secured Parties, and all supplements, assignments,
amendments, and restatements thereto (or any agreement in substitution
therefore, and “Mortgage” means each of such Mortgages).

 

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

 

Net Cash Proceeds means (a) any Insurance Payment, (b) with respect to any
Disposition, cash (including any cash received by way of deferred payment as and
when received) received by the Borrower or any of its Subsidiaries in connection
with and as consideration therefor, on or after the date of consummation of such
transaction, after (i) deduction of Taxes payable in connection with or as a
result of such transaction, and (ii) payment of all usual and customary
brokerage commissions and all other reasonable fees and expenses related to such
transaction (including, without limitation, reasonable attorneys’ fees and
closing costs incurred in connection with such transaction), and (c) with
respect to any Senior Debt Offering, proceeds of such Senior Debt Offering after
payment of all reasonable closing costs and transaction costs.

 

Non-Consenting Lender has the meaning set forth in Section 10.01(f).

 

Nonrenewal Notice Date has the meaning specified in Section 2.14(b)(iii).

 

Notes means collectively the Revolver Notes and the Term Notes and “Note” means
any one of such promissory notes issued hereunder.

 

Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. In addition, all references to the “Obligations” in
the Collateral Documents and in Sections 2.13 and 10.09 of this Agreement shall,
in addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof) now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement and all Banking Service
Obligations.

 

18

--------------------------------------------------------------------------------


 

Opco means MarkWest Energy Operating Company, L.L.C., a Delaware limited
liability company and Wholly-Owned Subsidiary of Borrower.

 

Opco Credit Agreement means that certain Fifth Amended and Restated Credit
Agreement dated as of December 29, 2005 among Opco, as borrower, Borrower, as
guarantor, Royal Bank of Canada, as administrative agent and collateral agent,
the agents party thereto and the lenders party thereto, as amended from time to
time.

 

Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation or formation and the bylaws; (b) with
respect to any limited liability company, the certificate of formation and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time.

 

Other Taxes has the meaning specified in Section 3.01(b).

 

Outstanding Amount on any date (i) with respect to Loans, means the aggregate
principal amount thereof after giving effect to any Borrowings and prepayments
or repayments occurring on such date, (ii) with respect to any L/C Obligations,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date, (iii) for purposes of Section 2.11(d) with respect
to Obligations under a Lender Hedging Agreement, means the amount then due and
payable under such Lender Hedging Agreement and (iv) for purposes of
Section 2.11(d) with respect to  Banking Service Obligations, means the amount
then due and payable in connection with the provision of Banking Services.

 

Participant has the meaning specified in Section 10.07(d).

 

Partnership Agreement means the Third Amended and Restated Agreement of Limited
Partnership of the Borrower dated effective as of February 21, 2008.

 

PBGC means the Pension Benefit Guaranty Corporation.

 

Pension Plan means any “employee pension benefit plan” (as such term is defined
in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

Permitted Acquisition means any Acquisition by the Borrower or any of its
Subsidiaries  resulting in ownership of assets inside the United States, or of
equity interests in a Domestic Person; provided, however, that the following
requirements have been satisfied:

 

19

--------------------------------------------------------------------------------


 

(i)            if such Acquisition results in the Borrower’s ownership of a
Subsidiary, the Borrower shall have complied with the requirements of Sections
6.14 and 6.15 as of the date of such Acquisition;

 

(ii)           with respect to Acquisitions involving acquisitions of an equity
interest, such Acquisition shall have been approved or consented to by the board
of directors or similar governing entity of the Person being acquired; and

 

(iii)          as of the closing of such Acquisition no Default or Event of
Default shall exist or occur as a result of, and after giving effect to, such
Acquisition.

 

Permitted Liens means Liens permitted under Section 7.01 as described in such
Section.

 

Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

 

Proceeds Account has the meaning set forth in Section 2.04(b)(ii).

 

Pro Rata Share means, at any date of determination, (i) for any Term Lender with
respect to the Term Loan Facility, the percentage (carried out to the ninth
decimal place) that its Term Loan bears to the aggregate Outstanding Amount of
Term Loans (the “Term Loan Pro Rata Share”), (ii) for any Revolver Lender with
respect to the Revolver Facility,  the percentage (carried out to the ninth
decimal place) that its Revolver Commitment (unless the Revolver Commitments
have been terminated or canceled, in which case its Revolver Loans) bears to the
Aggregate Revolver Commitments (or aggregate Outstanding Amount of Revolver
Loans)(the “Revolver Loan Pro Rata Share”), and (iii) for any Lender with
respect to the Facility, the percentage (carried out to the ninth decimal place)
that its Term Loan plus its Revolver Commitment (unless the Revolver Commitments
have been terminated or canceled, in which case its Revolver Loans) bears to the
aggregate Outstanding Amount of Term Loans plus Revolver Commitments (or
aggregate Outstanding Amount of Revolver Loans).

 

Quarterly Distributions means the distributions by the Borrower of Available
Cash (as defined in the Partnership Agreement).

 

RCRA means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.).

 

Reduction Amount has the meaning set forth in the definition of “Triggering
Sale”.

 

Register has the meaning set forth in Section 10.07(c).

 

Reinvested means used for Capital Expenditures or Acquisitions in connection
with the Midstream Business of the Borrower or any of its Subsidiaries.

 

Reinvestment Certificate means with respect to any Triggering Sale, a
certificate of a Responsible Officer of the Borrower delivered pursuant to
Section 6.02(e) detailing how the Reduction

 

20

--------------------------------------------------------------------------------


 

Amount corresponding to such Triggering Sale has been Reinvested and the portion
of such Reduction Amount which has not been Reinvested.

 

Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliate.

 

Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.

 

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

 

Request for Credit Extension means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Borrowing Notice, and (b) with respect to an L/C
Extension, a Letter of Credit Application.

 

Required Lenders means on any date of determination on and after the date of the
initial Borrowing under this Agreement and prior to the Maturity Date, (A) for
matters relating to the Facility, those Lenders holding more than 50% of the sum
of (i) Outstanding Amount of Term Loans plus (ii) Aggregate Revolver Commitments
(or if the Revolver Commitments have been terminated or canceled, then the
Outstanding Amount of Revolver Loans plus L/C Obligations), (B) for matters
relating solely to the Revolver Facility, those Revolver Lenders holding more
than 50% of the Aggregate Revolver Commitments (or if the Revolver Commitments
have been terminated or canceled, then the Outstanding Amount of Revolver Loans
plus L/C Obligations)(the “Required Revolver Lenders”) and (C) for matters
relating solely to the Term Facility, those Term Lenders holding more than 50%
of the Outstanding Amount of Term Loans (the “Required Term Lenders”).

 

Required Revolver Lenders has the meaning set forth in the definition of
“Required Lenders”.

 

Required Term Lenders has the meaning set forth in the definition of “Required
Lenders”.

 

Responsible Officer means the president, chief executive officer, executive vice
president, senior vice president, vice president, chief financial officer,
controller, treasurer or assistant treasurer of a Person.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership, limited liability company, and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

Restricted Payment by a Person means any dividend or other distribution (whether
in cash, securities or other property) with respect to any equity interest in
such Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interest or of any option, warrant or other right to acquire any such
equity interest.

 

Revolver Commitment means, as to each Revolver Lender, its obligation to make
Revolver Loans to the Borrower pursuant to Section 2.01 and  to purchase
participations in L/C Obligations pursuant to Section 2.14, in an aggregate
principal amount at any one time outstanding not to exceed the amount stated
beside such Revolver Lender’s name on the most-recently amended Schedule 2.01 to
this

 

21

--------------------------------------------------------------------------------


 

Agreement (which amount is subject to increase, reduction, or cancellation in
accordance with the Loan Documents) and collectively for all Revolver Lenders an
amount (subject to increase, reduction or cancellation as herein provided) equal
to $350,000,000 (collectively, the Revolver Commitments of all the Revolver
Lenders herein the “Aggregate Revolver Commitments”).

 

Revolver Facility means the credit facility as described in and subject to the
limitations set forth in Section 2.01.

 

Revolver Loan has the meaning set forth in Section 2.01.

 

Revolver Loan Pro Rata Share has the meaning set forth in the definition of “Pro
Rata Share”.

 

Revolver Lender  means any Lender having a Revolver Commitment.

 

Revolver Note means a promissory note of Borrower in substantially the form of
Exhibit B-1, evidencing the obligation of Borrower to repay the Revolver Loans
and all renewals and extensions of all or any part thereof.

 

Revolver Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Revolver Loans under the Revolver Facility.

 

Rights means rights, remedies, powers, privileges, and benefits.

 

S&P means Standard & Poor’s.

 

Secured Parties means the Lenders party to this Agreement, Lenders and/or any
Affiliate of a Lender providing any Banking Service and the Lenders and/or any
Affiliate of a Lender party to a Lender Hedging Agreement.  The term “Secured
Parties” shall include a former Lender or an Affiliate of a former Lender that
is party to a Swap Contract with the Borrower or any of its Subsidiaries;
provided that such former Lender or Affiliate was a Lender or an Affiliate of a
Lender at the time it entered into such Swap Contract.

 

Security Agreements means, collectively, the pledge and security agreements,
pledge agreements, security agreements, assignments, and similar instruments,
executed by any of the Loan Parties in favor of the Administrative Agent and/or
Collateral Agent for the benefit of the Secured Parties, and all supplements,
assignments, amendments, and restatements thereto (or any agreement in
substitution therefor), and “Security Agreement” means each of such Security
Agreements.

 

Senior Debt Offering means a private placement or a public sale of senior
unsecured promissory notes by the Borrower or any of its Subsidiaries having a
maturity date no earlier than February 20, 2014 and covenants no more
restrictive than those set forth in this Agreement.

 

Senior Leverage Ratio means, for the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (a) Consolidated Senior Debt as of the
determination date to (b) Adjusted Consolidated EBITDA for the period of the
four fiscal quarters ending on such date, or if such date is not the last day of
a fiscal quarter, ending on the last day of the fiscal quarter most recently
ended.

 

22

--------------------------------------------------------------------------------


 

Senior Unsecured Notes means collectively (i) the 6.875% Senior Notes due 2014
of the Borrower and MarkWest Energy Finance Corporation in the original 
principal amount of $225,000,000 issued pursuant to an Indenture among the
Borrower, its Subsidiaries party thereto and Wells Fargo Bank, National
Association, as trustee and (ii) the 8.5% Senior Notes due 2016 of the Borrower
and MarkWest Energy Finance Corporation in the original  principal amount of
$275,000,000 issued pursuant to an Indenture among the Borrower, its
Subsidiaries party thereto and Wells Fargo Bank, National Association, as
trustee.

 

Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person. 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

 

SWDA means the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and the Hazardous and Solid Waste Amendments of 1984
(42 U.S.C. § 6901 et seq.).

 

Syndication Agent means individually in its capacity as co-syndication agent
hereunder JPMorgan Chase Bank, N.A. and Wachovia Bank, National Association and
any successor syndication agent and Syndication Agents collectively means both
of them.

 

Synthetic Lease Obligation means the monetary obligation of a Person under (a) a
so-called synthetic or tax retention lease, or (b) an agreement for the use or
possession of property creating

 

23

--------------------------------------------------------------------------------


 

obligations that do not appear on the balance sheet of such Person but which are
depreciated for tax purposes by such Person.  The amount of any Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

Taxes has the meaning set forth in Section 3.01(a).

 

Term Lender  means any Lender having a Term Loan Commitment or Term Loan.

 

Term Loan Commitment means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.02 in an aggregate principal amount
at any one time outstanding not to exceed the amount stated beside such Term
Lender’s name on the most-recently amended Schedule 2.01 to this Agreement
(which amount is subject to increase, reduction, or cancellation in accordance
with the Loan Documents) and collectively for all Term Lenders an amount
(subject to reduction or cancellation as herein provided) equal to $225,000,000
(collectively, the Term Loan Commitments of all the Term Lenders herein the
“Aggregate  Term Loan Commitments”).

 

Term Loan Facility means the term credit facility as described in and subject to
the limitations set forth in Section 2.02.

 

Term Loan Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Loans under the Term Loan Facility.

 

Term Loan Pro Rata Share has the meaning set forth in the definition of “Pro
Rata Share”.

 

Term Loans means an extension of credit by a Lender to the Borrower pursuant to
Section 2.02.

 

Term Note means a promissory note of the Borrower in substantially the form of
Exhibit B-2, evidencing the obligation of Borrower to repay the Term Loans and
all renewals and extensions of all or any part thereof.

 

Threshold Amount at any time means an amount equal to ten (10%) of the
Borrower’s consolidated assets measured as of the close of the then most recent
fiscal quarter end.

 

Total Leverage Ratio means, for the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (a) Consolidated Funded Debt as of the
determination date to (b) Adjusted Consolidated EBITDA for the period of the
four fiscal quarters ending on such date, or if such date is not the last day of
a fiscal quarter, ending on the last day of the fiscal quarter most recently
ended.

 

                Triggering Sale means receipt of any Insurance Payment and any
Disposition (including sales of stock or other equity interests of Subsidiaries)
(other than a Disposition permitted by Section 7.07(a) or (b) or any Disposition
relating directly to the Merger Transaction) by the Borrower or any Subsidiary
of the Borrower to any other Person (other than to the Borrower or to a
Wholly-Owned Subsidiary of the Borrower) with respect to which the Net Cash
Proceeds realized by the Borrower or any Subsidiary for such Disposition, when
aggregated with the Net Cash Proceeds from all such other Dispositions by the
Borrower or any of its Subsidiaries occurring since the Closing Date and all
Insurance Payments received by the Borrower or any of its Subsidiaries since the
Closing Date, equals or exceeds the Threshold Amount. The portion of the Net
Cash Proceeds in excess of the Threshold Amount is herein called the “Reduction
Amount.”

 

24

--------------------------------------------------------------------------------


 

Triggering Sale Certificate means with respect to any Triggering Sale, a
certificate of a Responsible Officer of the Borrower delivered pursuant to
Section 6.02(d) identifying such Triggering Sale and specifying the date of
receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds realized
by the Borrower or any Subsidiary from a Disposition or from any Insurance
Payment and specifying the amount thereof and the Reduction Amount, if any.

 

Type means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

United States or U.S. means the United States of America, its fifty states and
the District of Columbia.

 

Unreimbursed Amount has the meaning set forth in Section 2.14(c)(i).

 

USA Patriot Act means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism Act of 2001.

 

Voting Stock means the capital stock (or equivalent thereof) of any class or
kind, of a Person, the holders of which are entitled to vote for the election of
directors, managers, or other voting members of the governing body of such
Person.

 

Wholly-Owned when used in connection with a Person means any Subsidiary of such
Person of which all of the issued and outstanding equity interests (except
shares required as directors’ qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.

 

1.02        Other Interpretive Provisions.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           (i)            The words “herein” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(ii)           Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.

 

(iii)          The term “including” is by way of example and not limitation.

 

(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

 

25

--------------------------------------------------------------------------------


 

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)           Section headings herein and the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03        Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

ARTICLE II.
THE COMMITMENTS AND BORROWINGS

 

2.01        Revolver Loans.  Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Revolver
Lender severally, but not jointly, agrees to make revolving loans (each such
Loan a “Revolver Loan”) to Borrower from time to time on any Business Day during
the period from the Closing Date to the Maturity Date, in an aggregate amount
not to exceed at any time outstanding the amount of such Revolver Lender’s
Revolver Loan Pro Rata Share of one or more Borrowings not to exceed, when
aggregated with such Revolver Lender’s Revolver Loan Pro Rata Share of the
Outstanding Amount of the L/C Obligations, such Revolver Lender’s Revolver
Commitment.   Such Borrowings may be repaid and reborrowed from time to time in
accordance with the terms and provisions of the Loan Documents; provided that,
each such Borrowing must occur on a Business Day and no later than the Business
Day immediately preceding the Maturity Date.

 

2.02        Term Loans.  Subject to and in reliance upon the terms, conditions,
representations, and warranties in the Loan Documents, each Term Lender
severally, but not jointly, agrees to make Term Loans to Borrower in a single
disbursement on the Closing Date (but in no event or under any circumstances
later than February 29, 2008) in an aggregate amount not to exceed at any time
outstanding the amount of such Term Lender’s Term Loan Pro Rata Share of the
Term Loan Commitment.  If all or a portion of the Term Loan Principal Debt is
paid or prepaid, then the amount so paid or prepaid may not be reborrowed. Any
portion of the Term Loan Commitment that remains undisbursed after the initial

 

26

--------------------------------------------------------------------------------


 

disbursement under the Term Loan Facility shall be reduced to zero and canceled
on the date of such initial disbursement.

 

2.03        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Loans as the same Type shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m., New York time, (i) three Business Days prior to the
requested date of any Borrowing of, conversion to, or continuation of,
Eurodollar Rate Loans, and (ii) one Business Day prior to the conversion of
Eurodollar Rate Loans to Base Rate Loans, or the requested date of any Borrowing
of Base Rate Loans.  Each such telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Notice,
appropriately completed and signed by an authorized officer of the Borrower. 
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof. 
Each Borrowing Notice (whether telephonic or written) shall specify (i) whether
the Borrowing, conversion or continuation (as applicable) is under the Revolver
Facility or the Term Loan Facility, (ii) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans as the same Type, (iii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Loans to be borrowed, converted or continued, (v) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(vi) if applicable, the duration of the Interest Period with respect thereto. 
If the Borrower fails to specify a Type of Loan in a Borrowing Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made or continued as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of, Eurodollar Rate Loans in any such Borrowing
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)           Following receipt of a Borrowing Notice, the Administrative Agent
shall promptly notify each Lender of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 11:00 a.m., New York time, on
the Business Day specified in the applicable Borrowing Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.01 and
Section 4.02 (and Section 4.03, if applicable), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of the Administrative Agent with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to the Administrative Agent by the Borrower; provided, however, that
if, on the date of the Borrowing there are L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings, and second, to the Borrower as provided above and the
Borrower hereby irrevocably authorizes the Administrative Agent to net such
amount to pay such L/C Borrowings.

 

27

--------------------------------------------------------------------------------


 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, converted to, or continued as, Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate.  The determination of the Eurodollar Rate
by the Administrative Agent shall be conclusive in the absence of manifest
error.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than six (6) Interest Periods in effect at any given
time with respect to Loans.

 

2.04        Prepayments.

 

(a)           Optional Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay in
whole or in part Loans outstanding under the Revolver Facility and/or the Term
Loan Facility without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m., New York time,
(A) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans, and (B) the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof.  Each such notice shall specify the date and amount
of such prepayment and the Type(s) of Loans to be prepaid.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of such Lender’s Pro Rata Share of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.  Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares as directed by the
Borrower or if no such direction is given, first, to repayment of the Term Loan
Principal Debt, until paid in full, and then to repayment of the Revolver
Principal Debt.

 

Unless a Default or Event of Default has occurred and is continuing or would
arise as a result thereof, any payment or prepayment of the Revolver Loans may
be reborrowed by Borrower, subject to the terms and conditions hereof; but in no
event following a payment or prepayment of  Term Loans may any amount of the
Term Loans so paid or prepaid be reborrowed.

 

(b)           Mandatory Prepayments from Net Cash Proceeds.

 

(i)            If any portion of the Reduction Amount from any Triggering Sale
(including any deferred purchase price therefor) has not been Reinvested within
one hundred eighty (180) days from the receipt by the Borrower or any of its
Subsidiaries of such Reduction Amount (including receipt of any deferred
payments for any such Triggering Sale or portion thereof, if and when received),
then on the Business Day following such one hundred eightieth (180th) day the
Loans shall be prepaid in an amount equal to the portion of the Reduction Amount
that is not so

 

28

--------------------------------------------------------------------------------


 

Reinvested, as provided in Section 2.04(b)(iv).  Net Cash Proceeds from
Insurance Payments and Dispositions that equal, when aggregated with Net Cash
Proceeds from all Insurance Payments and Dispositions since the Closing Date, an
amount less than the Threshold Amount shall not be required to be used for
mandatory prepayments pursuant to this Section 2.04(b) or a commitment reduction
pursuant to the second proviso of Section 2.04(b)(iv).

 

(ii)           Subject to the second proviso of Section 2.04(b)(iv),which is
controlling over the provisions of this Section 2.04(b)(ii) if the circumstances
therein described exist or would exist, upon receipt by the Borrower or any
Subsidiary of any Reduction Amount, the Borrower (A) shall deliver a Triggering
Sale Certificate to the Administrative Agent and each Lender pursuant to
Section 6.02(d) and (B) shall, or shall cause the applicable Subsidiary to,
deposit an amount equal to the Reduction Amount into an account with the
Administrative Agent, Collateral Agent or another Agent, as elected by the
Administrative Agent (the “Proceeds Account”); provided, however, that the
Borrower shall not be required to deposit an amount that is more than the sum of
the Aggregate Revolver Commitments plus the Term Loan Principal Debt.  Such
Reduction Amount shall remain in the Proceeds Account until the earliest of
(x) the date such Reduction Amount is Reinvested, (y) the one hundred eightieth
(180th) day following the receipt of such Reduction Amount or (z) the occurrence
of an Event of Default. If such Reduction Amount has been Reinvested within such
one hundred (180) day period as reflected on the Reinvestment Certificate
delivered to the Administrative Agent pursuant to Section 6.02(e), then there
shall be no required prepayment.  However, if the Reduction Amount has not been
Reinvested within one hundred (180) days following its receipt by the Borrower
or any Subsidiary, on the Business Day following such one hundred eightieth
(180th) day, the Borrower shall prepay the Loans by the amount of such Reduction
Amount not Reinvested within such one hundred eighty (180) day period, as
provided in Section 2.04(b)(iv); provided,  that if as the result of an Event of
Default the Loans have become due and payable pursuant to Section 8.02 or
otherwise, the Administrative Agent may, without notice, apply all funds in the
Proceeds Account to repayment of the Obligations immediately after the
occurrence of such Event of Default.

 

(iii)          If any Net Cash Proceeds are received by the Borrower or any of
its Subsidiaries from a Senior Debt Offering, the Loans shall be prepaid by the
Borrower immediately after receipt of such Net Cash Proceeds, in an amount equal
to the amount of Net Cash Proceeds received by the Borrower or any of its
Subsidiaries from such Senior Debt Offering, as provided in Section 2.04(b)(iv).

 

(iv)          The prepayments provided for in this Section 2.04(b) shall be
applied as follows, unless a Default or Event of Default has occurred and is
continuing or would arise as a result thereof (whereupon the provisions of
Section 2.11(d) shall apply): (A) first, as a repayment of the Term Loan
Principal Debt, until paid in full, unless prior to such prepayment the Required
Lenders consent to the Borrower’s use of such Net Cash Proceeds for an
Acquisition approved by the Required Lenders, and (B) second, as a repayment of
the Revolver Principal Debt; provided that such repayment of Revolver Principal
Debt will not result in or require a corresponding reduction in the Aggregate
Revolver Commitments; provided further, however, if Net Cash Proceeds in excess
of 25% of Borrower’s consolidated assets (valued as of the close of the then
most recent fiscal quarter-end) are or would be received in connection with any
Triggering Sale and on a pro forma basis the Borrower would not be in compliance
with the financial covenants set forth in Section 7.15 taking such Triggering
Sale (or the events giving rise to such Triggering Sale) into account, then the
Borrower shall use 100% of such Net Cash Proceeds to reduce pro

 

29

--------------------------------------------------------------------------------


 

rata Term Loan Principal Debt and the Aggregate Revolver Commitments (with a
corresponding reduction in the Revolver Principal Debt in an amount equal to the
amount by which the Revolver Principal Debt exceeds the reduced Aggregate
Revolver Commitments) until the Revolver Principal Debt is reduced to zero at
which point no further prepayment of Revolver Principal Debt using the Net Cash
Proceeds from such Triggering Sale is required.

 

(v)           All funds held in the Proceeds Account shall be invested in time
deposits or certificates of deposit issued by the Administrative Agent,
Collateral Agent or Agent holding the Proceeds Account or in Investments that
constitute Cash Equivalents (provided that the maturities thereof shall not
exceed 45 days). All interest and income earned on the amounts held in the
Proceeds Account shall be applied as the other funds held in the Proceeds
Account.

 

(vi)          The Borrower hereby grants to the Administrative Agent and/or
Collateral Agent, for the benefit of the Secured Parties, a lien on, and
security interest in and to, the Proceeds Account and all monies, cash, checks,
drafts, certificates of deposit, instruments, investment property, and other
items received by Administrative Agent and/or Collateral Agent for deposit
therein and held therein, as security for the Obligations. The rights granted by
this Section 2.04(b)(vi) shall be in addition to the rights of the
Administrative Agent and Collateral Agent under any statutory banker’s Lien or
the common law right of setoff.

 

(c)           Mandatory Payments/Reductions.  If for any reason the Outstanding
Amount of all Revolver Loans and L/C Obligations at any time exceeds the
Aggregate Revolver Commitments then in effect, the Borrower shall immediately
prepay Revolver Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess.

 

(d)           Prepayments: Interest/Consequential Loss.  All prepayments under
this Section 2.04 shall be made together with accrued interest to the date of
such prepayment on the principal amount prepaid and any amounts due under
Section 3.05.

 

2.05        Reduction or Termination of Commitments.  The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Revolver Commitments
or (prior to funding the Term Loan) permanently reduce the Aggregate Term Loan
Commitments or permanently reduce the Aggregate Revolver Commitments to an
amount not less than the sum of the Outstanding Amount of the then existing
(i) Revolver Principal Debt and (ii) L/C Obligations; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.,
three Business Days prior to the date of termination or reduction, and (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof.  The Administrative Agent shall
promptly notify the affected Lenders of any such notice of reduction or
termination. Once reduced in accordance with this Section, the Aggregate
Revolver Commitments or Aggregate Term Loan Commitments, as the case may be, may
not be increased.  Any reduction of the Aggregate Revolver Commitments shall be
applied to the Revolver Commitment of each Revolver Lender according to its Pro
Rata Share, and any reduction of the Aggregate Term Loan Commitments shall be
applied to the Term Loan Commitment of each Term Lender according to its Pro
Rata Share.  All commitment fees on the portion of the Aggregate Revolver
Commitments so terminated which have accrued to the effective date of any
termination of the Aggregate Revolver Commitments shall be paid on the effective
date of such termination.

 

30

--------------------------------------------------------------------------------


 

2.06        Repayment of Loans.

 

                (a)           Revolver Loans. The Borrower shall repay to the
Revolver Lenders on the Maturity Date the Revolver Principal Debt outstanding on
such date.

 

                (b)           Term Loans. The Borrower shall repay to the Term
Lenders on the Maturity Date the Term Loan Principal Debt outstanding on such
date.

 

2.07        Interest.   (a)  Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(b)           While any Event of Default exists or after acceleration (i) the
Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law, and (ii) accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)           If the designated rate applicable to any Borrowing exceeds the
Maximum Rate, the rate of interest on such Borrowing shall be limited to the
Maximum Rate, but any subsequent reductions in such designated rate shall not
reduce the rate of interest thereon below the Maximum Rate until the total
amount of interest accrued thereon equals the amount of interest which would
have accrued thereon if such designated rate had at all times been in effect. 
In the event that at maturity (stated or by acceleration), or at final payment
of the Outstanding Amount of any Loans or L/C Obligations, the total amount of
interest paid or accrued is less than the amount of interest which would have
accrued if such designated rates had at all times been in effect, then, at such
time and to the extent permitted by Law, the Borrower shall pay an amount equal
to the difference between (a) the lesser of the amount of interest which would
have accrued if such designated rates had at all times been in effect and the
amount of interest which would have accrued if the Maximum Rate had at all times
been in effect, and (b) the amount of interest actually paid or accrued on such
Outstanding Amount.

 

2.08        Fees.   (a)  Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Revolver Lender in accordance with
its Revolver Loan Pro Rata Share, a commitment fee equal to the Applicable Rate
times the actual daily amount by which the Aggregate Revolver Commitments
(subject to reduction pursuant to Section 2.05) exceeds the sum of (i) the
Outstanding Amount of Revolver Loans plus (ii) the Outstanding Amount of L/C
Obligations.  The commitment fee shall accrue at all times from the Closing Date
until the Maturity Date and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Maturity Date. 
The commitment fee shall be calculated quarterly in arrears.  The commitment fee
shall accrue at all times, including at any time during which one or more of the
conditions in Article IV is not met.

 

31

--------------------------------------------------------------------------------


 

(b)           Arranger’s and Administrative Agent’s Fees.   On the Closing Date,
the Borrower shall pay certain fees to the Arranger and Administrative Agent to
be shared among them and the Borrower shall pay certain fees to the
Administrative Agent for the Administrative Agent’s own account as an
administrative agency fee, in the amounts and at the times specified in the
letter agreement dated September 4, 2007 (as amended from time to time, the
“Agent/Arranger Fee Letter”), among the  Borrower, the Arranger and the
Administrative Agent.  Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.  Additionally, Borrower shall pay to
the Administrative Agent for the Administrative Agent’s own account the fees in
the amounts and on the dates specified in the Agent/Arranger Fee Letter.

 

2.09        Computation of Interest and Fees.  Computation of interest on Base
Rate Loans shall be calculated on the basis of a year of 365 or 366 days, as the
case may be, and the actual number of days elapsed.  Computation of all other
types of interest and all fees shall be calculated on the basis of a year of 360
days and the actual number of days elapsed, which results in a higher yield to
the payee thereof than a method based on a year of 365 or 366 days.  Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall bear interest for one day.

 

2.10        Evidence of Debt.   (a)  The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon.  Any failure so to record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Loans or the L/C Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of
such Lender shall control.  Upon the request of any Lender made through the
Administrative Agent, such Lender’s Loans may be evidenced by one or more
Notes.  Each Lender may attach schedules to its Note(s) and endorse thereon the
date, Type (if applicable), amount and maturity of the applicable Loans and
payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Revolver Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolver Lender of participations in Letters of Credit.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolver Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control.

 

2.11        Payments Generally.  (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m., New York time, on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after

 

32

--------------------------------------------------------------------------------


 

11:00 a.m., New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

 

(b)           Subject to the definition of “Interest Period,” if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(c)           If no Default or Event of Default exists and if no order of
application is otherwise specified in the Loan Documents, payments and
prepayments of the Obligations shall be applied first to fees, second to accrued
interest then due and payable on the Outstanding Amount of Loans and L/C
Obligations, and then to the remaining Obligations in the order and manner as
Borrower may direct.

 

(d)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully the Obligations, or if a Default or Event
of Default exists, any payment or prepayment shall be applied in the following
order: (i) to the payment of enforcement expenses incurred by the Administrative
Agent, including Attorney Costs; (ii) to the ratable payment of all other fees,
expenses, and indemnities for which the Administrative Agent or Lenders have not
been paid or reimbursed in accordance with the Loan Documents (as used in this
Section 2.11(d)(ii), a “ratable payment” for any Lender and the Administrative
Agent shall be, on any date of determination, that proportion which the portion
of the total fees, expenses, and indemnities owed to such Lender or the
Administrative Agent bears to the total aggregate fees and indemnities owed to
all Lenders and the Administrative Agent on such date of determination);
(iii) to the ratable payment of accrued and unpaid interest on the Outstanding
Amount of Loans and the Outstanding Amount of Obligations under Lender Hedging
Agreements (it being understood that for purposes of this clause (iii) the
Outstanding Amount of Obligations under Lender Hedging Agreements refers only to
payments owing pursuant to Section 2(a) of the 2002 Master Agreement  form
promulgated by the ISDA (or equivalent type payment obligation if some other
form of Swap Contract is in effect)(as used in this Section 2.11(d)(iii),
“ratable payment” means, for any Lender (or Lender Affiliate, in the case of
Lender Hedging Agreements), on any date of determination, that proportion which
the accrued and unpaid interest on the Outstanding Amount of Loans and the
Outstanding Amount of Obligations under Lender Hedging Agreements owed to such
Lender (or Lender Affiliate, in the case of Lender Hedging Agreements) bears to
the total accrued and unpaid interest on the Outstanding Amount of Loans and the
Outstanding Amount of Obligations under Lender Hedging Agreements owed to all
Lenders (and Affiliates, in the case of Lender Hedging Agreements)); (iv) to the
ratable Cash Collateralization of Letters of Credit and the ratable payment of
the Outstanding Amount of Loans, the Outstanding Amount of Banking Service
Obligations, and the Outstanding Amount of Obligations under Lender Hedging
Agreements (it being understood that for purposes of this clause (iv) the
Outstanding Amount of Obligations under Lender Hedging Agreements refers to
payments owing in connection with an Early Termination Date as defined in the
2002 Master Agreement form promulgated by the ISDA (or equivalent type payment
obligation if some other form of Swap Contract is in effect)(as used in this
Section 2.11(d)(iv), “ratable Cash Collateralization” and “ratable payment”
means for any Lender (or Lender Affiliate, in the case of Lender Hedging
Agreements or Banking Service Obligations), on any date of determination, that
proportion which the Outstanding Amount of L/C Obligations, the Outstanding
Amount of Loans, the Outstanding Amount of Obligations under Lender Hedging
Agreements and the Outstanding Amount of Banking Service Obligations owed to
such Lender (or Lender Affiliate, in the case of Lender Hedging Agreements or
Banking Service Obligations) bears to the Outstanding Amount of L/C Obligations,
the Outstanding Amount of Loans, the Outstanding Amount of Obligations under
Lender Hedging Agreements and the Outstanding Amount of Banking Service

 

33

--------------------------------------------------------------------------------


 

Obligations owed to all Lenders (and Affiliates, in the case of Lender Hedging
Agreements or Banking Service Obligations)); and (v) to the payment of the
remaining Obligations, if any, in the order and manner the Required Lenders deem
appropriate.

 

(e)           Unless the Borrower or any Lender has notified the Administrative
Agent prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

 

(i)            if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and

 

(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan, included in the
applicable Borrowing.  If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (e) shall be conclusive, absent manifest error.

 

(f)            If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and the conditions to the applicable Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(g)           The obligations of the Lenders hereunder to make Loans are several
and not joint.  The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.

 

34

--------------------------------------------------------------------------------


 

(h)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.12        Sharing of Payments.  If, other than as expressly provided elsewhere
herein (including, without limitation, Section 2.04(b)(iv)), any Lender shall
obtain on account of the Loans made by it, or the participations in the L/C
Obligations, any payment (whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent, of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them, and/or such subparticipations in
the participations in L/C Obligations held by them, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such Loan
or such participations, as the case may be, pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by Law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

2.13        Pari Passu Lien Securing Lender Hedging Agreements and Banking
Service Obligations.  All Obligations arising under the Loan Documents,
including, without limitation, Obligations under this Agreement, Banking Service
Obligations and Obligations under any Lender Hedging Agreement (but not
Indebtedness of the Borrower or any of its Subsidiaries owing to any non-Lender
or non-Lender Affiliate which enters into a Swap Contract with the Borrower or
any of its Subsidiaries), shall be secured  pari passu by the Collateral.  No
Lender or any Affiliate of a Lender shall have any voting rights under any Loan
Document as a result of the existence of obligations owed to it under any such
Lender Hedging Agreement or as a result of any Banking Service Obligation being
owed to it.

 

2.14        Letters of Credit.   (a)  The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Revolver Lenders
forth in this Section 2.14, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drafts under the Letters of Credit; and
(B) the Revolver Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower

 

35

--------------------------------------------------------------------------------


 

and its Subsidiaries; provided that the L/C Issuer shall not be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Revolver Lender shall be obligated to participate in any Letter of Credit, if as
of the date of such L/C Credit Extension, (x) the Outstanding Amount of all L/C
Obligations and all Revolver Loans would exceed the Aggregate Revolver
Commitments, (y) the aggregate Outstanding Amount of the Revolver Loans of any
Revolver Lender, plus such Revolver Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations would exceed such Lender’s Revolver Commitment, or
(z) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit.  Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  The Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

 

(ii)           The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           subject to Section 2.14(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Revolver Lenders have approved such expiry
date;

 

(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolver Lenders have
approved such expiry date;

 

(D)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer generally applicable to all borrowers; or

 

(E)           such Letter of Credit is in a face amount less than $100,000, or
is to be used for a purpose other than as described in Section 6.12 or is
denominated in a currency other than Dollars.

 

(iii)          The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

36

--------------------------------------------------------------------------------


 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Evergreen Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York time, at least two
Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Revolver Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
participation in such Letter of Credit in an amount equal to the product of such
Revolver Lender’s Revolver Loan Pro Rata Share times the amount of such Letter
of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal.  Once an Evergreen Letter of Credit has
been issued, the Revolver Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the renewal of such Letter of Credit at
any time to a date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such

 

37

--------------------------------------------------------------------------------


 

renewal if it has received notice on or before the Business Day immediately
preceding the Nonrenewal Notice Date (1) from the Administrative Agent that the
Required Revolver Lenders have elected not to permit such renewal or (2) from
any Revolver Lender stating that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied and directing the L/C Issuer not
to permit such renewal.  Notwithstanding anything to the contrary contained
herein, the L/C Issuer shall have no obligation to permit the renewal of any
Evergreen Letter of Credit at any time.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.   Not later than
11:00 a.m., New York time, on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolver Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and such Revolver Lender’s Revolver Loan Pro Rata Share thereof.  In such event,
the Borrower shall be deemed to have requested a Borrowing of Base Rate Revolver
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.03
for the principal amount of Base Rate Revolver Loans, but subject to the amount
of the unutilized portion of the Aggregate Revolver Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Borrowing
Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.14(c)(i) may be given by telephone if promptly
confirmed in writing; provided that the lack of such prompt confirmation shall
not affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Revolver Lender (including the Revolver Lender acting as L/C
Issuer) shall upon any notice pursuant to Section 2.14(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Revolver Loan Pro Rata
Share of the Unreimbursed Amount not later than 11:00 a.m., New York time, on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.14(c)(iii), each Revolver
Lender that so makes funds available shall be deemed to have made a Base Rate
Revolver Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Revolver Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Revolver Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.14(c)(ii) shall be deemed payment

 

38

--------------------------------------------------------------------------------


 

in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Revolver Lender in satisfaction of its participation
obligation under this Section 2.14.

 

(iv)          Until each Revolver Lender funds its Revolver Loan or L/C Advance
pursuant to this Section 2.14(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolver Lender’s
Revolver Loan Pro Rata Share of such amount shall be solely for the account of
the L/C Issuer.

 

(v)           Each Revolver Lender’s obligation to make Revolver Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.14(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolver Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing.  Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Revolver Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolver Lender pursuant to the foregoing provisions of this
Section 2.14(c) by the time specified in Section 2.14(c)(ii), the L/C Issuer
shall be entitled to recover from such Revolver Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  A certificate of the L/C Issuer
submitted to any such Revolver Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolver Lender such Revolver
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.14(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of cash Collateral applied thereto by
the Administrative Agent), or any payment of interest thereon, the
Administrative Agent will distribute to such Revolver Lender its Revolver Loan
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.14(c)(i) is required to be
returned, each Revolver Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Revolver Loan Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Revolver Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

 

39

--------------------------------------------------------------------------------


 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit, and to repay each
L/C Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolver Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
any Letter of Credit Application, this Agreement, or any other agreement or
instrument relating thereto;

 

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the requisite Lenders
or the requisite Required Lenders, as applicable, (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or

 

40

--------------------------------------------------------------------------------


 

instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  No Agent-Related Person, nor
any of the respective correspondents, participants or assignees of the L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.14(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Cash Collateral.   Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount).  The Borrower
hereby grants the Administrative Agent and the Collateral Agent, for the benefit
of the L/C Issuer and the Revolver Lenders, a Lien on all such cash and deposit
accounts at any Lender.

 

(h)           Applicability of ISP98 or UCP 600.  Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when (i) a standby Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Letter
of Credit and (ii) a documentary or commercial Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
Uniform Customs and Practice for Documentary Credits (UCP 600)(or such later
version thereof as may be in effect at the time of issuance) shall apply to each
Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolver Lender in accordance with
its Revolver Loan Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued equal to the Applicable Rate times the actual daily undrawn amount
under each Letter of Credit.  Such fee for each Letter of Credit shall be due
and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, and on the Letter of Credit Expiration Date.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee in an amount with respect to each Letter of Credit issued
equal to the greater of (i) $500 or (ii) ¼ of 1% calculated on the face amount
thereof.   Such fronting fee for each Letter of Credit shall be due and payable
on the last Business

 

41

--------------------------------------------------------------------------------


 

Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, and on the Letter of
Credit Expiration Date.  The Borrower shall also pay directly to the L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such fees and
charges are due and payable on demand and are nonrefundable.

 

(k)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 


2.15        AGGREGATE REVOLVER COMMITMENT INCREASE.


 

(a)  Request for Increase.  Upon notice to the Administrative Agent and subject
to the Administrative Agent’s consent (which shall not be unreasonably withheld
or delayed), the Borrower may request, from time to time, an increase in the
Aggregate Revolver Commitments by an amount for all such requests not exceeding
$200,000,000; provided that any such request for an increase in the Aggregate
Revolver Commitments shall be in a minimum amount of $25,000,000; and provided
further that any such increased Aggregate Revolver Commitments shall be secured
pari passu with the Obligations.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Revolver Lender that is invited to participate in the
increased Revolver Facility is requested to respond (which shall in no event be
less than 10 Business Days from the date of delivery of such notice).  The
Borrower may also invite additional Eligible Assignees reasonably acceptable to
the Arranger and the Administrative Agent to become Revolver Lenders pursuant to
a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel.

 

(b)           Revolver Lender Elections to Increase.  Each Revolver Lender and
each additional Eligible Assignee invited to participate shall notify the
Administrative Agent within such time period whether or not it agrees to
participate in the increase in the Aggregate Revolver Commitments (such election
to be at the sole discretion of each such Revolver Lender and additional
Eligible Assignee) and, if so, by what amount).  Any Revolver Lender or
additional Eligible Assignee not responding within such time period shall be
deemed to have declined to participate in the increase in the Aggregate Revolver
Commitments.

 

(c)           Notification by Administrative Agent.  The Administrative Agent
shall notify the Borrower, each Revolver Lender and each additional Eligible
Assignee of the responses to the request made hereunder to increase the
Aggregate Revolver Commitments.

 

(d)           Effective Date and Allocations.  If the Aggregate Revolver
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrower, the Revolver Lenders and additional
Eligible Assignees in writing of the final allocation of such increase and the
Increase Effective Date.

 

(e)           Conditions to Effectiveness of Increase.  As conditions precedent
to such increase, the terms and documentation in respect thereof shall be
satisfactory to the Arranger and the Administrative Agent and the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the Increase Effective Date signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) no Default
or

 

42

--------------------------------------------------------------------------------


 

Event of Default exists or would exist immediately after giving effect to the
increase in the Aggregate Revolving Commitments, (B) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
financial statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (C) all financial covenants in Section 7.15 would be satisfied
on a pro forma basis as of the most recent testing date and on the Increase
Effective Date after giving effect to actual Credit Extensions on the Increase
Effective Date.   Additionally, as a condition precedent to such increase the
Administrative Agent may require an opinion from counsel to each Loan Party and
the General Partner, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Sections 2.12 or 10.01 to the contrary.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 


3.01        TAXES.

 

(a)           Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto; excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”).  If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws.

 

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, mortgage, court or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)           If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender,

 

43

--------------------------------------------------------------------------------


 

at the time interest is paid, such additional amount that such Lender specifies
as necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.

 

(d)           The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto.  Payment under
this subsection (d) shall be made within 30 days after the date the Lender or
the Administrative Agent makes a demand therefor.

 

(e)           As soon as practicable after any payment of indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(f)            Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Law of the jurisdiction in which Borrower
is resident for tax purposes, or any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law, or reasonably requested by Borrower, as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

Without limiting the generality of the foregoing, in the event that Borrower is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)            duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party;

 

(ii)           duly completed copies of IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of IRS Form W-8BEN; or

 

44

--------------------------------------------------------------------------------


 

(iv)          any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.

 

(g)           If any Governmental Authority asserts that the Borrower or the
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Foreign Lender, such Foreign Lender shall
indemnify the Borrower and the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Borrower or the Administrative Agent under this Section, and
costs and expenses (including Attorney Costs) of the Borrower and the
Administrative Agent.  The obligation of the Lenders under this Section shall
survive the payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 


3.02        ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND
EURODOLLAR RATE LOANS, OR MATERIALLY RESTRICTS THE AUTHORITY OF SUCH LENDER TO
PURCHASE OR SELL, OR TO TAKE DEPOSITS OF, DOLLARS IN THE APPLICABLE OFFSHORE
DOLLAR MARKET, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON THE
EURODOLLAR RATE, THEN, ON NOTICE THEREOF BY SUCH LENDER TO THE BORROWER THROUGH
THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH LENDER TO MAKE OR CONTINUE
EURODOLLAR RATE LOANS OR TO CONVERT BASE RATE LOANS TO EURODOLLAR RATE LOANS
SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND THE
BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER
EXIST.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER SHALL, UPON DEMAND FROM SUCH
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), PREPAY OR, IF APPLICABLE,
CONVERT ALL EURODOLLAR RATE LOANS OF SUCH LENDER TO BASE RATE LOANS, EITHER ON
THE LAST DAY OF THE INTEREST PERIOD THEREOF, IF SUCH LENDER MAY LAWFULLY
CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS TO SUCH DAY, OR IMMEDIATELY, IF
SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS. 
UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWER SHALL ALSO PAY INTEREST ON
THE AMOUNT SO PREPAID OR CONVERTED.  EACH LENDER AGREES TO DESIGNATE A DIFFERENT
LENDING OFFICE IF SUCH DESIGNATION WILL AVOID THE NEED FOR SUCH NOTICE AND WILL
NOT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, OTHERWISE BE MATERIALLY
DISADVANTAGEOUS TO SUCH LENDER.

 


3.03        INABILITY TO DETERMINE RATES.  IF THE ADMINISTRATIVE AGENT
DETERMINES IN CONNECTION WITH ANY REQUEST FOR A EURODOLLAR RATE LOAN OR A
CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR DEPOSITS ARE NOT BEING
OFFERED TO BANKS IN THE APPLICABLE OFFSHORE DOLLAR MARKET FOR THE APPLICABLE
AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE LOAN, OR ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE EURODOLLAR RATE FOR SUCH
EURODOLLAR RATE LOAN, OR (B) IF THE REQUIRED LENDERS DETERMINE AND NOTIFY THE
ADMINISTRATIVE AGENT THAT THE EURODOLLAR RATE FOR SUCH EURODOLLAR RATE LOAN DOES
NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO THE LENDERS OF FUNDING SUCH
EURODOLLAR RATE LOAN, THEN THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE
BORROWER AND ALL LENDERS.  THEREAFTER, THE OBLIGATION OF THE LENDERS TO MAKE OR
MAINTAIN EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT
REVOKES SUCH NOTICE.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER MAY REVOKE ANY
PENDING REQUEST FOR A BORROWING, CONVERSION OR CONTINUATION OF EURODOLLAR RATE
LOANS OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH REQUEST INTO A
REQUEST FOR A BORROWING OF BASE RATE LOANS IN THE AMOUNT SPECIFIED THEREIN.

 

45

--------------------------------------------------------------------------------


 


3.04        INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY; RESERVES ON
EURODOLLAR RATE LOANS.

 

(a)           If any Lender or the L/C Issuer determines that as a result of a
Change in Law, or such Lender’s or such L/C Issuer’s compliance therewith, there
shall be any increase in the cost to such Lender or such L/C Issuer of agreeing
to make or making, funding or maintaining Eurodollar Rate Loans or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit, or a reduction in the amount received or
receivable by such Lender or L/C Issuer in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or any foreign jurisdiction
or any political subdivision of either thereof under the Laws of which such
Lender or L/C Issuer is organized or has its Lending Office, and (iii) reserve
requirements contemplated by Section 3.04(c) utilized, as to Eurodollar Rate
Loans, in the determination of the Eurodollar Rate), then from time to time upon
demand of such Lender or L/C Issuer (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender or L/C Issuer, as
the case may be, such additional amounts as will compensate such Lender or L/C
Issuer for such increased cost or reduction.

 

(b)           If any Lender determines a Change in Law has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.

 

(c)           The Borrower shall pay to each Lender, as long as such Lender
shall be required under regulations of the Board to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), without proration
or offset, additional costs on the unpaid principal amount of each Eurodollar
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower shall have received at
least 15 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice 15 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 15 days from receipt of such notice.

 


3.05        COMPENSATION FOR LOSSES.  UPON DEMAND OF ANY LENDER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE BORROWER SHALL PROMPTLY
COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS, COST OR
EXPENSE INCURRED BY IT AS A RESULT OF:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.   The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

46

--------------------------------------------------------------------------------


 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the applicable offshore Dollar interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 


3.06        MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION.  A CERTIFICATE
OF THE ADMINISTRATIVE AGENT OR ANY LENDER CLAIMING COMPENSATION UNDER THIS
ARTICLE III AND SETTING FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT
HEREUNDER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IN DETERMINING
SUCH AMOUNT, THE ADMINISTRATIVE AGENT OR SUCH LENDER MAY USE ANY REASONABLE
AVERAGING AND ATTRIBUTION METHODS.

 


3.07        SURVIVAL.  ALL OF THE BORROWER’S OBLIGATIONS UNDER THIS ARTICLE III
SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF
ALL THE OTHER OBLIGATIONS.

 

ARTICLE IV.
CONDITIONS PRECEDENT

 


4.01        CONDITIONS PRECEDENT.  THIS AGREEMENT SHALL BE EFFECTIVE ON THE
CLOSING DATE SUBJECT TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT ON OR
PRIOR TO SUCH DATE:

 

(a)           Execution and delivery of the Escrow Agreement, in form and
substance satisfactory to the Administrative Agent, and satisfactory evidence
that the conditions precedent to consummation of the Merger Transaction (other
than payment of amounts to be paid by Borrower in connection therewith) have
been (or contemporaneously with the payment of amounts from the escrow account
established pursuant to the Escrow Agreement, will be) consummated consistent
with the material terms of the Merger and Redemption Agreement, with no material
amendments or waivers not consented to by the Arranger.

 

 (b)          Satisfactory evidence that (i) all amounts (other than fees and
expenses which shall be paid) owing by Hydrocarbon under the Hydrocarbon Credit
Agreement have been (or contemporaneously with the initial funding under this
Agreement, will be) fully repaid and any outstanding letters of credit
thereunder have been either cash collateralized or deemed to have been issued
under this Agreement and all commitments thereunder have been terminated and all
liens securing obligations thereunder have been released, and (ii)  all amounts
(other than fees and expenses which shall be paid) owing by Opco under the Opco
Credit Agreement have been (or contemporaneously with the initial funding under
this Agreement, will be) fully repaid and any outstanding letters of credit
thereunder have been either cash collateralized or deemed to have been issued
under this Agreement and all commitments thereunder have been terminated and all
liens securing obligations thereunder have been released, in each case in form
and substance satisfactory to the Administrative Agent.

 

(c)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by an authorized officer of the
signing Loan Party or other Person party thereto, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date), and each in form and substance satisfactory to the Arranger,
Administrative Agent and the Lenders:

 

47

--------------------------------------------------------------------------------


 

(i)            executed counterparts of this Agreement, the Guaranty, the
Security Agreements, the Mortgages and all other Collateral Documents, as deemed
advisable by the Administrative Agent or its counsel, each dated as of the
Closing Date; provided, however, the security interests granted in certain
Collateral may be perfected up to 30 days after the Closing Date, with such
additional extensions of time thereafter as may be granted by the Administrative
Agent in its reasonable discretion;

 

(ii)           Notes executed by the Borrower in favor of each Lender requesting
such Notes, each Revolver Note in a principal amount equal to such Revolver
Lender’s Revolver Commitment, each Term Note in a principal amount equal to such
Term Lender’s Term Loan Commitment, and each Note dated as of the Closing Date;

 

(iii)          such certificates of resolutions or other action and incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;

 

(iv)          such evidence as the Administrative Agent may reasonably require
to verify that each Loan Party is duly organized or formed, validly existing,
and in good standing in the jurisdiction of its organization;

 

(v)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the representations and warranties contained in Article V
are true and correct in all material respects on and as of the Closing Date,
(B) that no default or event of default had occurred and was continuing under
the Opco Credit Agreement as of the Closing Date, (C) that no default or event
of default had occurred and was continuing under the Hydrocarbon Credit
Agreement as of the Closing Date, (D) that no Default or Event of Default has
occurred and is continuing under this Agreement as of the Closing Date after
giving effect to the initial Credit Extension hereunder, (E) there has not
occurred any event, circumstance or condition that (i) is or could reasonably be
expected to be material and adverse to the financial position, results of
operations, business or assets of Hydrocarbon and its Subsidiaries, taken as a
whole, or Borrower and its Subsidiaries, taken as a whole, or (ii) materially
impairs or could reasonably be expected to materially impair the ability of
Hydrocarbon or Borrower to perform its respective obligations under the Merger
and Redemption Agreement or otherwise materially threaten or materially impede
the consummation of the Merger Transaction; provided, however, that the
foregoing shall not be deemed to include the impact of (w) circumstances
generally affecting Persons engaged in the gathering, processing or
fractionation of natural gas, (x) the natural gas pipeline, treating and
processing industry generally (including the price of natural gas and the cost
associated with the drilling and/or production of natural gas), (y) any general
market, economic, financial or political conditions in the United States, or
outbreak of hostilities or war, or (z) the effects of the Merger Transaction and
compliance by either the Borrower or Hydrocarbon with the provisions of the
Merger and Redemption Agreement on the financial position, results of
operations, business or assets of either such party and its subsidiaries, so
long as, in the case of clauses (w), (x) or (y), the impact on the Borrower or
Hydrocarbon is not disproportionately adverse as compared to others in the
industry, (F) that as of the Closing Date there are no material environmental or
material legal issues affecting any Loan Party or any of the Collateral, (G) all
necessary governmental, equity holder and third party consents and approvals
necessary or required for the consummation

 

48

--------------------------------------------------------------------------------


 

of the Merger Transaction have been obtained and all applicable waiting periods,
including under the HSR Act, have expired or terminated without any action being
taken by any Governmental Authority, equity holder or third party that could
restrain, prevent or impose any material adverse conditions on Borrower or any
of its Subsidiaries or that could seek or threaten any of the foregoing, (H) all
necessary governmental and third party approvals necessary or required for any
Loan Party to enter into this Agreement or any of the Loan Documents has been
obtained, (I) except as previously disclosed by the Borrower in writing, there
is no litigation, investigation or proceeding known to and affecting the General
Partner, Borrower or any other Loan Party for which the Borrower is required to
give notice pursuant to Section 6.03(c) (or, if there is any such litigation,
investigation or proceeding, then a notice containing the information required
by Section 6.03(c) shall be given concurrently with the delivery of the
certificate given pursuant to this clause (v)), and (J) that no action, suit,
investigation or proceeding is pending or to his knowledge, threatened in any
court or before any arbitrator or Governmental Authority by or against the
General Partner, the Borrower or any of their respective properties, that
(y) could reasonably be expected to materially and adversely affect the Borrower
and the Guarantors, taken as a whole, or (z) seeks to affect or pertains to any
transaction contemplated hereby or the ability of the Borrower or any Guarantor
to perform its obligations under the Loan Documents;

 

(vi)          a certificate of a Responsible Officer (a) of the Borrower
demonstrating compliance with all financial covenants on a pro forma basis for
the quarter ended December 31, 2007 and (b) of the Borrower as to the
satisfaction of all conditions specified in this Section 4.01 and Section 4.02;

 

(vii)         a certificate from the chief financial officer of the Borrower, in
form and substance satisfactory to the Administrative Agent, certifying that the
Borrower and the other Loan Parties on a consolidated basis are not “insolvent”
(as such term is used and defined in (i) the United States Bankruptcy Code and
(ii) the Texas Uniform Fraudulent Transfer Act, Tex. Bus. & Com. Code Ann.
§24.003) immediately after giving effect to the Merger Transaction and the
initial Credit Extensions hereunder;

 

(viii)        an opinion from (a) Hogan & Hartson, L.L.P., counsel to each Loan
Party and the General Partner, in form and substance satisfactory to the
Administrative Agent and its counsel and (b) local counsel in each of the States
of Kentucky, Michigan, New Mexico, Oklahoma and West Virginia, as to the
Mortgage filed in such State, in form and substance satisfactory to the
Administrative Agent and its counsel;

 

(x)            the Administrative Agent being reasonably assured that no legal
basis exists for any Governmental Authority to restrict, prevent or impose any
material adverse condition on the Borrower or any Subsidiary in connection with
the Merger Transaction; and

 

(xi)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

 

(c)           Any fees due and payable at the Closing Date shall have been paid
including, without limitation, payment of fees and expenses pursuant to the
Agent/Arranger Fee Letter.

 

(d)           The Borrower shall have paid Attorney Costs of the Administrative
Agent to the extent invoiced prior to, or on, the Closing Date.

 

49

--------------------------------------------------------------------------------


 

(e)           Documents, executed by each Loan Party that has assets or conducts
business, in appropriate form for recording, where necessary, together with:

 

(i)            such Lien searches as the Administrative Agent shall have
reasonably requested, and such termination statements or other documents as may
be necessary to confirm that the Collateral is subject to no other Liens (other
than Permitted Liens) in favor of any Persons;

 

(ii)           funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 financing statements, UCC-3 amendments and
UCC-3 termination statements, and funds sufficient to pay any filing fees and
mortgage taxes associated with the filing of the Mortgages;

 

(iii)          evidence that the Administrative Agent has been named as loss
payee under all policies of casualty insurance pertaining to the Collateral;

 

(iv)          such consents, estoppels, subordination agreements and other
documents and instruments executed by landlords and other Persons party to
material contracts relating to any Collateral as to which the Administrative
Agent shall be granted a Lien for the benefit of the Lenders, as requested by
the Administrative Agent or any Lender;

 

(v)           certificates evidencing all of the issued and outstanding shares
of capital stock, partnership interests, or membership interests pledged
pursuant thereto, which certificates shall in each case be accompanied by
undated stock or unit powers duly executed in blank, or, if any securities
pledged pursuant thereto are uncertificated securities, confirmation and
evidence satisfactory to the Administrative Agent that the security interest in
such uncertificated securities has been transferred to and perfected by the
Administrative Agent for the benefit of the Lenders in accordance with the
Uniform Commercial Code; and

 

(vi)          evidence that all other actions necessary or, in the opinion of
the Administrative Agent or the Lenders, desirable to perfect and protect the
first priority Lien created by the Collateral Documents (except to the extent
otherwise permitted hereunder), and to enhance the Administrative Agent’s
ability to preserve and protect its interests in and access to the Collateral,
have been taken.

 

(g)           The Administrative Agent’s receipt (with sufficient copies for all
Lenders) of the certificate of formation of the Borrower, together with all
amendments, certified by an appropriate governmental officer in its jurisdiction
of organization, as well as any other information required by Section 326 of the
USA Patriot Act or necessary for the Administrative Agent or any Lender to
verify the identity of Borrower as required by Section 326 of the USA Patriot
Act.

 

(h)           The Administrative Agent’s receipt of executed copies of (together
with all exhibits, schedules and annexes thereto) (i) the Merger and Redemption
Agreement, (ii) the Exchange Agreement, (iii) the Class B Membership Interest
Contribution Agreement, and (iv) any other documents, instruments or
certificates relating to the Merger Transaction.

 

(i)            The Closing Date and the initial funding under this Agreement
shall occur on or before February 29, 2008.

 

50

--------------------------------------------------------------------------------


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 


4.02        CONDITIONS TO ALL LOANS AND L/C CREDIT EXTENSION.  THE OBLIGATION OF
EACH LENDER TO HONOR ANY BORROWING NOTICE AND THE OBLIGATION OF THE L/C ISSUER
TO ISSUE ANY LETTER OF CREDIT IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:

 

(a)           The representations and warranties of the Loan Parties contained
in Article V, or which are contained in any document furnished at any time under
or in connection herewith, including, but not limited to the Collateral
Documents, shall be true and correct in all material respects on and as of the
date such Loan is made, continued or converted, as applicable, or such Letter of
Credit is issued except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

(b)           No Default or Event of Default shall exist or would result from
such proposed Loan, continuation or conversion, or L/C Credit Extension.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer, shall
have received a Request for Credit Extension and, if applicable, a Letter of
Credit Application in accordance with the requirements hereof.

 

(d)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, such other assurances, certificates,
documents or consents related to the foregoing as the Administrative Agent or
the Required Lenders reasonably may require.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 


4.03        CONDITIONS PRECEDENT TO FUNDING LOANS FOR PERMITTED ACQUISITIONS. 
THE OBLIGATION OF EACH REVOLVER LENDER TO FUND ITS PORTION OF ANY REVOLVER LOAN
TO FINANCE A PERMITTED ACQUISITION SHALL BE SUBJECT TO (I) SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 4.02 AND (II) THE ADDITIONAL CONDITION
PRECEDENT THAT IF THE PURCHASE PRICE FOR SUCH PERMITTED ACQUISITION EXCEEDS
$50,000,000, THEN THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE
REVOLVER LENDERS AT LEAST FIVE BUSINESS DAYS BEFORE ANY REQUESTED FUNDING OF A
REVOLVER LOAN TO FUND SUCH PERMITTED ACQUISITION (A) AUDITED FINANCIAL
STATEMENTS PERTAINING TO THE PERSON OR BUSINESS PROPOSED TO BE ACQUIRED (OR IF
AUDITED FINANCIAL STATEMENTS ARE NOT AVAILABLE, COPIES OF HISTORICAL FINANCIAL
STATEMENTS SATISFACTORY IN FORM AND SUBSTANCE TO THE AGENTS PERTAINING TO THE
PERSON OR BUSINESS PROPOSED TO BE ACQUIRED) AND (B) A CERTIFICATE DEMONSTRATING
PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.15.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower and each of the Guarantors by its execution of the
Guaranty, respectively, represents and warrants to the Administrative Agent and
the Lenders that:

 

51

--------------------------------------------------------------------------------


 

                5.01        Existence; Qualification and Power; Compliance with
Laws.  Upon consummation of the Merger Transaction, Hydrocarbon will own 100% of
the General Partner and the General Partner will have zero economic interest in
the Borrower.  The General Partner, the Borrower, Opco, Hydrocarbon and each
other Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, (d) is in
compliance with all Laws, except in each case referred to in clause (c) or this
clause (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect, (e) is not a Person (I) whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), or (II) who engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (II) on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order, and (f) is in compliance, in all
material respects, with (A) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (B) the USA Patriot Act. 
No part of the proceeds of the Loans or L/C Credit Extensions will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

                5.02        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not to the extent which could
reasonably be expected to have a Material Adverse Effect: (a) contravene the
terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, any
material Contractual Obligation (other than Liens was created pursuant to the
Loan Documents) to which such Person is a party or any order, injunction, writ
or decree of any Governmental Authority to which such Person or its property is
subject; or (c) violate any Law.

 

                5.03        Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority, except for (i) the filings in connection with the
granting of security interests pursuant to the Collateral Documents, is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, (ii) filings with the Department of Justice and the Federal Trade
Commission under the HSR Act in connection with the Merger Transaction and
(iii) filings with the Securities and Exchange Commission in connection with the
Merger Transaction.

 

                5.04        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal,

 

 

52

--------------------------------------------------------------------------------


 

valid and binding obligation of such Loan Party, enforceable against each Loan
Party that is party thereto in accordance with its terms.

 

                5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The audited financial statements delivered to the Lenders pursuant
to Section 6.01 or otherwise were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.  Such financial statements: (i) fairly present the financial
condition of the entities therein named and their respective Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance in all material respects with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(ii) show all material Indebtedness and other liabilities, direct or contingent,
of the entities therein named and their Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness in
accordance with GAAP consistently applied throughout the period covered thereby.

 

(b)           Since December 31, 2006, there has been no event or circumstance
that has or could reasonably be expected to have a Material Adverse Effect.

 

                5.06        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower
threatened or contemplated in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or against any
of their properties or revenues which (a) seek to affect or pertain this
Agreement or any other Loan Document, the borrowing of Loans, the use of the
proceeds thereof, or the issuance of Letters of Credit hereunder, or (b) if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

                5.07        No Default.  Neither the Borrower nor any other Loan
Party is in default under or with respect to any Contractual Obligation which
could be reasonably expected to have a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.  There is no default under any Material Agreement that could
reasonably be expected to have a Material Adverse Effect.

 

                5.08        Ownership of Property; Liens.  Each Loan Party and
its Subsidiaries have good title to, or valid leasehold interests in, all its
real and personal property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, have a Material Adverse Effect, and the property of each Loan Party
and its Subsidiaries is subject to no Liens, other than Permitted Liens.

 

                5.09        Environmental Compliance.  The Borrower has
reasonably concluded that (a) there are no claims alleging potential liability
under or responsibility for violation of any Environmental Law except any such
claims that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (b) there is no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property owned, operated or used the Borrower or any other Loan Party that could
reasonably be expected to have a Material Adverse Effect, and (c) there is no
violation of or by the Borrower or any other Loan Party of any Environmental
Law, except for such violations as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

 

53

--------------------------------------------------------------------------------


 

                5.10        Insurance.  The properties of the Borrower and the
other Loan Parties are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the other Loan Parties operate.

 

                5.11        Taxes.  The Borrower and the other Loan Parties have
filed all federal, state and other material tax returns and reports required to
be filed, and have paid all federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against any Loan Party or any of their respective
Subsidiaries that would, if made, have a Material Adverse Effect.

 

                5.12        ERISA Compliance.  The representations and
warranties set forth in this Section 5.12 shall apply only if the Borrower or an
ERISA Affiliate establishes a Plan.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws except
to the extent that noncompliance could not reasonably be expected to have a
Material Adverse Effect.  Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification, except
to the extent that nonqualification could not reasonably be expected to have a
Material Adverse Effect.  The Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except to the extent that nonpayment could not reasonably be expected to have a
Material Adverse Effect.

 

(b)           There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower nor any ERISA Affiliate has engaged in or
knowingly permitted to occur and, to the Borrower’s knowledge, no other party
has engaged in or permitted to occur any prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i)            No ERISA Event has occurred or is reasonably
expected to occur that could reasonably be expected to have a Material Adverse
Effect; (ii) no Pension Plan has any Unfunded Pension Liability that (when
aggregated with any other Unfunded Pension Liability) has resulted or could
reasonably be expected to result in a Material Adverse Effect; and (iii) neither
the Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA that could reasonably be expected
to have a Material Adverse Effect.

 

                5.13        Subsidiaries and other Investments.  As of the
Closing Date the Borrower will have no Subsidiaries other than those
specifically disclosed in Schedule 5.13, all of the outstanding equity interests
in such Subsidiaries have been validly issued, are fully paid and
non-assessable, and the Borrower will have no equity investment in any other
corporation or other entity other than those specifically disclosed in Schedule
5.13.

 

 

54

--------------------------------------------------------------------------------


 

                5.14        Margin Regulations; Investment Company Act; Use of
Proceeds

 

(a)           Neither the Borrower nor any other Loan Party is engaged nor will
it engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.   Margin stock constitutes less than 25% of those assets of each
Loan Party which are subject to any limitation on a sale, pledge, or other
restrictions hereunder.

 

(b)           Neither the Borrower nor any other Loan Party, no Person
controlling the Borrower or any other Loan Party, or any Subsidiary thereof  is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

(c)           The Borrower will use all proceeds of Credit Extension in the
manner set forth in Section 6.12.

 

                5.15        Disclosure.  All material factual information hereto
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby, as modified or supplemented by other
information so furnished, is true and accurate in all material respects, and
such information is not, or shall not be, as the case may be, incomplete by
omitting to state any material fact necessary to make such information not
misleading.  All estimates and projections delivered to the Administrative Agent
or any Lender were based upon information that was available at the time such
estimates or projections were prepared and believed to be correct and upon
assumptions believed to be reasonable; however, the Borrower does not warrant
that such estimates and projections will ultimately prove to have been accurate.

 

                5.16        Labor Matters.  To the Borrower’s knowledge, there
are no actual or threatened strikes, labor disputes, slowdowns, walkouts, or
other concerted interruptions of operations that could reasonably be expected to
have a Material Adverse Effect.

 

                5.17        Compliance with Laws.  Neither the Borrower nor any
other Loan Party is in violation of any Laws, other than such violations which
could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any other Loan Party has
received notice alleging any noncompliance with any Laws, except for such
noncompliance which no longer exists, or which non-compliance could not
reasonably be expected to have a Material Adverse Effect.

 

                5.18        Third Party Approvals.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
party that is not a party to this Agreement is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except
where obtained or where the failure to receive such approval, consent,
exemption, authorization, or the failure to do such other action by, or provide
such notice could not reasonably be expected to have a Material Adverse Effect;
and provided, however, that the transfer of rights in certain Collateral
consisting of rights under contracts to a foreclosure purchaser may, in some
instances, require the consent of third parties who have rights in such
Collateral.

 

                5.19        Solvency.  The Borrower and its Subsidiaries on a
consolidated basis are not “insolvent” as such term is used and defined in
(i) the United States Bankruptcy Code and (ii) the Texas Uniform Fraudulent
Transfer Act, Tex. Bus. & Com. Code Ann. §24.003, and will not be deemed
“insolvent” after

 

 

55

--------------------------------------------------------------------------------


 

giving effect to the transactions contemplated by this Agreement and the Merger
and Redemption Agreement.

 

                5.20        Collateral.

 

                (a)  The provisions of each of the Collateral Documents are
effective to create in favor of the Administrative Agent and/or Collateral
Agent, for the benefit of the Secured Parties, a legal valid and enforceable
first priority Lien in all right, title and interest of each Loan Party in the
Collateral described therein, except as otherwise permitted hereunder; and
financing statements have been filed in the offices in all of the jurisdictions
listed in the schedule to all Security Agreements and Mortgages.

 

(b)           All representations and warranties of each Loan Party thereto
contained in the Collateral Documents are true and correct in all material
respects (it being understood that any such representations and warranties that
relate to a specific date or period of time shall be limited for the purposes of
this Section 5.20 to such date or period of time).

 

(c)           None of the terms or provisions of any indenture (including
without limitation any indenture relating to the Senior Unsecured Notes),
mortgage, deed of trust, agreement or other instrument to which the Borrower or
any other Loan Party is a party or by which the Borrower or any other Loan Party
or the property of the Borrower or any other Loan Party is bound prohibit the
filing or recordation of any of the Loan Documents or any other action which is
necessary or appropriate in connection with the perfection of the Liens on
material assets evidenced and created by any of the Loan Documents.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall cause each of its Subsidiaries
to:

 

                                                6.01        Financial
Statements.  Deliver to the Administrative Agent and each Lender, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders (and the Administrative Agent shall deliver to the Lenders):

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
statements of income and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year of the
Borrower and its Subsidiaries on a consolidated basis, all in reasonable detail,
audited and accompanied by a report and opinion of Deloitte & Touche LLP or
other independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to the Required Lenders;

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related statements of
income and cash flows for such fiscal quarter and for the portion of the
Borrower’s and its consolidated

 

 

56

--------------------------------------------------------------------------------


 

Subsidiaries’ fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year of the Borrower and its Subsidiaries on a consolidated basis and the
corresponding portion of the previous fiscal year of the Borrower and its
Subsidiaries on a consolidated basis, all in reasonable detail and certified by
a Responsible Officer of the Borrower, as applicable, as fairly presenting the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes; and

 

(c)           within 45 days after the end of each Fiscal Year, Borrower shall
deliver a one year projection/budget for the Borrower and its Subsidiaries on a
consolidated basis for the year following such Fiscal Year.

 

                6.02        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
in form of Exhibit C signed by a Responsible Officer of the Borrower;

 

(b)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or written communication
sent to the equity owners of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the Securities and Exchange Commission under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(c)           promptly after execution thereof, copies of Material Agreements
and any material amendment thereto;

 

(d)           no later than ten (10) days after the Borrower or any Subsidiary’s
receipt of any Net Cash Proceeds resulting from a Triggering Sale, a Triggering
Sale Certificate relating to such Triggering Sale;

 

(e)           no later than ten (10) days after the Borrower or any Subsidiary
has Reinvested any Reduction Amount, a Reinvestment Certificate describing the
amount, date and particulars relating to the Reduction Amount so Reinvested; and

 

(f)            promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party as the Administrative Agent, at
the request of any Lender, may from time to time reasonably request, which
information may include copies of any detailed audit reports, if any, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them.

 

                6.03        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)           of the occurrence of any Default or Event of Default, as soon as
possible but in any event within ten (10) days after the occurrence thereof;

 

 

57

--------------------------------------------------------------------------------


 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following events if
such has resulted or could reasonably be expected to result in a Material
Adverse Effect: (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party; (ii) any litigation, investigation by
or required by a Governmental Authority, proceeding or suspension of licenses or
permits between any Loan Party and any Governmental Authority; and (iii) any
dispute, litigation, investigation or proceeding involving any Loan Party
related to any Environmental Law;

 

(c)           of any litigation, investigation or proceeding known to and
affecting the Borrower or any other Loan Party in which (i) the amount involved
exceeds (individually or collectively) $3,500,000, or (ii) injunctive relief or
other relief is sought, which could be reasonably expected to have a Material
Adverse Effect; and

 

(d)           of any material change in accounting policies or financial
reporting practices by the Borrower.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

 

                6.04        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) the Obligations, (b) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets and (c) all
lawful claims which, if unpaid, would by Law become a Lien upon its property;
except, in the case of clause (b) or (c), where (x) the validity thereof are
being contested in good faith by appropriate proceedings and (y) adequate
reserves in accordance with GAAP are being maintained by the appropriate Loan
Party.

 

                6.05        Preservation of Existence, Etc. (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization, except in a transaction
permitted by Sections 7.06 and 7.07, (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises material to the conduct
of its business, except in a transaction permitted by Sections 7.06 and 7.07.

 

                6.06        Maintenance of Assets and Business.  (a) Maintain
all material properties, equipment, licenses, permits, and franchises necessary
for its normal business; (b) keep all of its assets which are useful in and
necessary to its business in good working order and condition (ordinary wear and
tear excepted) and make all necessary repairs thereto and replacements thereof;
(c) do all things necessary to obtain, renew, extend, and continue in effect all
Authorizations which may at any time and from time to time be necessary for the
operation of its business in compliance with applicable Law, except where the
failure to so maintain, renew, extend, or continue in effect could not
reasonably be expected to have a Material Adverse Effect; (d) preserve or renew
all of its registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect; and (e) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

 

58

--------------------------------------------------------------------------------


 

                6.07        Maintenance of Insurance.   (a)  Maintain with
responsible insurance companies insurance with respect to its properties and
business (including business interruption insurance) against such casualties and
contingencies and of such types and in such amounts as is customary in the case
of similar businesses and which is satisfactory to the Administrative Agent and
the Required Lenders and will (i) furnish to the Administrative Agent on each
anniversary of the Closing Date a certificate or certificates of insurance from
the applicable insurance company evidencing the existence of insurance required
to be maintained by this Agreement and the other Loan Documents and evidencing
that Administrative Agent is listed as sole loss payee on property insurance 
and the Administrative Agent and Lenders are additional insureds on liability
insurance, and (ii) upon request of the Administrative Agent, furnish to each
Lender at reasonable intervals a certificate of an Authorized Officer of the
Borrower setting forth the nature and extent of all insurance maintained in
accordance with this Section.

 

(b)           Borrower will, and will cause its Subsidiaries to, comply with
Section 2.04(b) forthwith upon receipt of any Insurance Payment.

 

                6.08        Compliance with Laws and Contractual Obligations. 
(a) Comply in all material respects with the requirements of all Laws (including
Environmental Laws) applicable to it or to its business or property, except in
such instances in which (i) such requirement of Law is being contested in good
faith or a bona fide dispute exists with respect thereto, or (ii) the failure to
comply therewith could not be reasonably expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations, except the failure to
comply therewith could not be reasonably expected to have a Material Adverse
Effect.

 

                6.09        Books and Records.   Maintain (a) proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving its assets and business, and (b) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over it.

 

                6.10        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower at the expense of the Administrative Agent or inspecting Lender, as
applicable; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.  
Additionally, Administrative Agent may, at the request of the Required Lenders,
conduct or cause to be conducted a commercial field examination of the
Borrower’s and its Subsidiaries’ financial and accounting records and Borrower
shall pay the cost of such commercial field examination if such field
examination occurs after the occurrence and during the continuation of an Event
of Default.

 

                6.11        Compliance with ERISA.  With respect to each Plan
maintained by the Borrower or any of its Subsidiaries, do each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws,
(b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code, except to the extent that

 

 

59

--------------------------------------------------------------------------------


 

noncompliance, with respect to each event listed above, could not be reasonably
expected to have a Material Adverse Effect

 

                6.12        Use of Proceeds.   Use proceeds of:

 

                (a)           the Term Loan Facility to fund the escrow account
established pursuant to the Escrow Agreement to finance the Borrower’s direct or
indirect purchase or redemption of equity of Hydrocarbon pursuant to the Merger
and Redemption Agreement and to pay related fees and expenses;

 

                (b)           the Revolver Facility to (i) refinance
Hydrocarbon’s Indebtedness outstanding under the Hydrocarbon Credit Agreement,
(ii) refinance Opco’s Indebtedness outstanding under the Opco Credit Agreement,
(iii) finance working capital requirements and other general corporate purposes
of the Borrower and its Subsidiaries, (iv) issue Letters of Credit, (v) finance
Permitted Acquisitions and Capital Expenditures by the Borrower and its
Subsidiaries subject to compliance with this Agreement, including Sections 7.02
and 7.10, (vi) fund Quarterly Distributions to the extent permitted by
Section 7.08(b) in an amount not to exceed during any twelve consecutive month
period the product obtained by multiplying the total number of Borrower common
and Class A units outstanding by $0.75, and (vii) pay fees, costs and expenses
owed pursuant to this Agreement.

 

                6.13        Material Agreements.   Enforce the obligations of
parties to the Material Agreements, except where such failure could not
reasonably be expected to have a Material Adverse Effect.

 

                6.14        Guaranties.  As an inducement to the Administrative
Agent and Lenders to enter into this Agreement, the Borrower shall cause each
Subsidiary to execute and deliver to the Administrative Agent a Guaranty
executed by such Subsidiary, in form and substance reasonably acceptable to the
Administrative Agent providing for the guaranty of payment and performance of
the Obligations. In addition, within thirty (30) days after the formation or
acquisition of any Subsidiary, cause such Subsidiary to execute and deliver to
the Administrative Agent (a) a Guaranty executed by such Subsidiary, in form and
substance reasonably acceptable to the Administrative Agent providing for the
guaranty of payment and performance of the Obligations, (b) Collateral Documents
in form and substance satisfactory to the Administrative Agent creating liens
and security interests in all assets and properties of such Subsidiary and in
the equity interests in such Subsidiary, and (c) certified copies of such
Subsidiary’s Organization Documents and if requested by the Administrative
Agent, opinions of counsel with respect to such Subsidiary and such Guaranty,
and (d) such other documents and instruments as may be required with respect to
such Subsidiary pursuant to Section 6.15.

 

                6.15        Further Assurances; Additional Collateral.  (a) The
Borrower shall take and shall cause each of its Subsidiaries to take such
actions and to execute and deliver such documents and instruments as the
Administrative Agent shall require to ensure that the Administrative Agent
and/or Collateral Agent, on behalf of the Secured Parties, shall at all times
have received currently effective duly executed Loan Documents granting Liens
and security interests in substantially all of the assets of the Borrower and
each of its Subsidiaries, including all capital stock, partnership, joint
venture, membership interests, or other equity interests.

 

(b)           In connection with the actions required pursuant to the foregoing
subsection (a), the Borrower shall cause each of its Subsidiaries to execute and
deliver such stock certificates, blank stock powers, evidence of corporate
authorization, opinions of counsel, current valuations, evidence of title, title
opinions, title insurance and other documents, and shall use commercially
reasonable efforts to obtain

 

 

60

--------------------------------------------------------------------------------


 

landlord and mortgagee waivers and third party consents, as shall be requested
by the Administrative Agent, in each case in form and substance satisfactory to
the Administrative Agent.

 

(c)           The Liens required by this Section 6.15 shall be first priority
perfected Liens in favor of the Administrative Agent and/or Collateral Agent,
for the benefit of the Secured Parties, subject to no other Liens except
Permitted Liens of the type described in Section 7.01 (other than
Section 7.01(h)).  If the Administrative Agent shall determine that, as of any
date, the Borrower shall have failed to comply with this Section 6.15, the
Administrative Agent may (and at the direction of the Required Lenders, shall)
notify the Borrower in writing of such failure and, within 30 days from and
after receipt of such written notice by the Borrower, the Borrower shall execute
and deliver or shall cause to be executed and delivered to the Administrative
Agent and/or Collateral Agent supplemental or additional Loan Documents, in form
and substance satisfactory to the Administrative Agent and its counsel, securing
payment of the Notes and the other Obligations and covering additional assets
and properties not then encumbered by any Loan Documents (together with such
other information, as may be requested by the Administrative Agent, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent) such that the Administrative Agent and/or Collateral Agent
shall have received currently effective duly executed and perfected Collateral
Documents encumbering substantially all of the assets of the Borrower and its
Subsidiaries as required by Section 6.15(a).

 

6.16        Clean Down Period.  During each calendar year during the term of
this Agreement, there shall be a period of fifteen (15) consecutive days (the
“Clean Down Period”) during which (a) there are no Distribution Loans
outstanding, and (b) no Distribution Loans will be made.

 

6.17        Fiscal Year. The Borrower shall maintain its December 31 fiscal year
end

 

6.18        Merger Transaction. The Merger Transaction shall be consummated on
February 21, 2008; provided, if not consummated on such date for whatever
reason, the Merger Transaction will be consummated no later than February 29,
2008.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligations shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower agrees that it shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly:

 

                7.01        Liens.  Create, incur, assume or suffer to exist,
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Closing Date and listed on Schedule 7.01 to
this Agreement and any renewals or extensions thereof; provided that the
property covered thereby is not increased, the amount of the Indebtedness
secured thereby is not increased, and any renewal or extension of the
obligations secured or benefited thereby is permitted under this Agreement;

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

 

 

61

--------------------------------------------------------------------------------


 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other encumbrances
affecting real property which do not, taken as a whole, materially detract from
the value of the Mortgaged Properties subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

(h)           judgment Liens not giving rise to an Event of Default;

 

(i)            any Lien existing on any asset (other than stock of a Subsidiary)
prior to acquisition thereof by the Borrower or a Subsidiary, and not created in
contemplation of such acquisition; provided that (i) no such Lien shall be
extended to cover property other than the asset being acquired, (ii) such Lien
was not created in contemplation of or in connection with such acquisition,
(iii) the Indebtedness thereby secured is permitted by Section 7.04(e);

 

(j)            Liens securing Capitalized Lease obligations; provided that the
Indebtedness in respect of such Capitalized Lease is permitted under
Section 7.04(e);

 

(k)           Purchase money Liens upon or in any property acquired by Borrower
or any of its Subsidiaries to secure the deferred portion of the purchase price
of such property or to secure Indebtedness incurred to finance the acquisition
of such property; provided that (i) no such Lien shall be extended to cover
property other than the property being acquired, and (ii) the Indebtedness
thereby secured is permitted by Section 7.04(e);

 

(l)            Liens reserved in or exercisable under any lease or sublease to
which the Borrower or a Subsidiary is a lessee which secure the payment of rent
or compliance with the terms of such lease or sublease; provided, that the rent
under such lease or sublease is not then overdue and the Borrower or Subsidiary
is in material compliance with the terms and conditions thereof; and

 

(m)          any interest or title of a lessor under any lease entered into by
the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased.

 

                7.02        Investments.  Make or own any Investments, except:

 

(a)           Investments existing on the Closing Date and listed in
Section (b) of Schedule 5.13;

 

(b)           Cash Equivalents;

 

 

62

--------------------------------------------------------------------------------


 

(c)           Investments constituting Indebtedness permitted under
Section 7.04(b);

 

(d)           Investments by the Borrower and its Subsidiaries in any Subsidiary
of the Borrower that, prior to such Investment, is a Guarantor;

 

(e)           Acquisition of equity of Hydrocarbon pursuant to the Merger and
Redemption Agreement;

 

(f)            trade accounts receivable which are for goods furnished or
services rendered in the ordinary course of business; and

 

(g)           Permitted Acquisitions by the Borrower or its Subsidiaries.

 

                7.03        Hedging Agreements.  Enter into any Swap Contracts
other than in the ordinary course of business for the purpose of protecting
against fluctuations in interest rates, commodity prices, or foreign exchange
rates and not for purposes of speculation; provided that the Swap Contract shall
not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
provided further, any Swap Contract that is not a Lender Hedging Agreement
cannot be secured by any Lien on any assets of the Borrower or any of its
Affiliates or by any margin or cash collateral (but a Letter of Credit under
this Agreement may be used to secure the obligation of the Borrower or any
Subsidiary under a Swap Contract that is not a Lender Hedging Agreement);
provided further, no Lender Hedging Agreement may be secured by any Lien on any
asset or property of the Borrower or any of its Affiliates other than the Lien
created pursuant to the Collateral Documents and any additional margin or cash
collateral for any Lender Hedging Agreement is strictly prohibited.

 

                7.04        Indebtedness.

 

Create, incur, or assume any Indebtedness except:

 

(a)           Indebtedness incurred pursuant to the Loan Documents;

 

(b)           Indebtedness owed by a Subsidiary to the Borrower or to a
Wholly-Owned Subsidiary or by the Borrower to a Wholly-Owned Subsidiary of the
Borrower; provided, that, in each such case such Indebtedness is evidenced by a
promissory note which has been pledged to secure the Obligations and is in the
possession of the Administrative Agent;

 

(c)           Indebtedness listed on Schedule 7.04 to this Agreement;

 

(d)           Obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract to the extent permitted
by Section 7.03;

 

(e)           Indebtedness of the Borrower and its Subsidiaries in respect of
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(k); provided, however, that the aggregate amount of
such Indebtedness at any one time outstanding shall not exceed $50,000,000;

 

 

63

--------------------------------------------------------------------------------


 

(f)            Indebtedness of the Borrower and its Subsidiaries in connection
with any Senior Debt Offering; provided Net Cash Proceeds of such Senior Debt
Offering are applied as set forth in Section 2.04(b)(iv);

 

(g)           Other unsecured Indebtedness of the Borrower and its Subsidiaries
not to exceed $30,000,000 in the aggregate principal amount outstanding at any
time; and

 

(h)           Indebtedness of the Borrower pursuant to the Senior Unsecured
Notes.

 

Provided, that if any Indebtedness is incurred pursuant to this Section 7.04,
both before and after such Indebtedness is created, incurred or assumed, no
Default or Event of Default shall exist and the Borrower, after giving effect to
the incurrence of such Indebtedness on a pro forma basis, shall be in compliance
with Sections 7.15(a), (b) and (c) as of the most recently ended fiscal quarter
of the Borrower.

 

                7.05        Lease Obligations.  Create or suffer to exist any
obligations for the payment of rent for any property under operating leases or
agreements to lease, except for (i) operating leases (or Capital Lease
obligations) for compressors and compression equipment and services having an
annual aggregate payment amount not to exceed $25,000,000 annually (excluding
escalations resulting from a rise in the consumer price or similar index),
exclusive of expenses for maintenance, repairs, insurance, taxes assessments and
similar charges; (ii) such other non-compressor and non-compression equipment
and services operating leases (or Capital Lease obligations) having an annual
aggregate payment amount not to exceed $10,000,000 (excluding escalations
resulting from a rise in the consumer price or similar index), exclusive of
expenses for maintenance, repairs, insurance, taxes, assessments and similar
charges, and (iii) other operating leases (other than those constituting
Synthetic Lease Obligations) entered into or assumed by the Borrower or any of
its Subsidiaries prior to the Closing Date or after the Closing Date in the
ordinary course of business or entered into or assumed in connection with any
Permitted Acquisition; provided that, such other operating leases described in
clause (iii) above will not require the payment of an aggregate amount of
payments in excess of (excluding escalations resulting from a rise in the
consumer price or similar index) $10,000,000 annually, exclusive of expenses for
maintenance, repairs, insurance, taxes, assessments and similar charges.

 

                7.06        Fundamental Changes.  Merge or consolidate with or
into, or convey, transfer, lease or otherwise Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person;
except that, so long as no Default or Event of Default exists or would result
therefrom:

 

(a)           any Person may merge into the Borrower; provided that the Borrower
is the surviving entity;

 

(b)           any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries; provided that when any Wholly-Owned Subsidiary is merging with
another Subsidiary, a Wholly-Owned Subsidiary shall be the continuing or
surviving Person;

 

(c)           any Person (other than the Borrower or a Subsidiary of the
Borrower) may merge into any Subsidiary; provided that such Subsidiary is the
surviving entity;

 

 

64

--------------------------------------------------------------------------------


 

(d)           any Subsidiary may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to the Borrower or to another
Subsidiary; provided that if the seller in such transaction is a Wholly Owned
Subsidiary, then the purchaser must also be a Wholly Owned Subsidiary; and

 

(e)           Hydrocarbon may merge into the Merger Sub and be the surviving
entity.

 

                7.07        Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)           Dispositions by the Borrower or its Subsidiaries of inventory in
the ordinary course of business;

 

(b)           Dispositions of property by any Subsidiary to the Borrower, or by
any Subsidiary or by the Borrower, to a Wholly-Owned Subsidiary that is a
Guarantor;

 

(c)           other Dispositions for fair market value; provided no Default or
Event of Default then exists or arises as a result thereof; and provided that if
the Disposition is for cash and a prepayment is required by Section 2.04(b)(i),
the Borrower shall make such prepayment in accordance with such Section; or

 

(d)           Dispositions by the Borrower or its Subsidiaries relating directly
to the Merger Transaction.

 

                7.08        Restricted Payments; Distributions and Redemptions. 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)           each Subsidiary may make Restricted Payments to the Borrower and
to Wholly-Owned Subsidiaries of the Borrower;

 

(b)           the Borrower may (i) declare and make Quarterly Distributions of
Available Cash to the extent such Quarterly Distributions in any fiscal quarter
do not exceed, in the aggregate, Available Cash for the immediately preceding
fiscal quarter and are made in accordance with the Partnership Agreement, and
(ii) purchase Borrower’s limited partnership units under the Borrower’s
Long-Term Incentive Plan in accordance with, and as defined in, the Partnership
Agreement; provided, that at the time each such Quarterly Distribution or
purchase is made no Default or Event of Default exists or would result
therefrom;

 

(c)           the Borrower and any Guarantor may make redemptions of, or
purchase equity interest in, the Borrower or any Guarantor from employees of the
Borrower or such Guarantor; provided, that at the time any purchase or
redemption is made no Default or Event of Default exists or would result
therefrom; provided further that the aggregate amount expended in any
consecutive 12-month period for purchases or redemptions pursuant to this
subsection (c) above shall not exceed $3,000,000; and

 

(d)           Hydrocarbon may redeem its common stock pursuant to the Redemption
and Merger Agreement.

 

 

65

--------------------------------------------------------------------------------

 


                7.09        ERISA.  At any time engage in a transaction which
could be subject to Section 4069 or 4212(c) of ERISA, or permit any Plan
maintained by the Borrower or any of its Subsidiaries to: (a) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
which, with respect to each event listed above, could be reasonably expected to
have a Material Adverse Effect.

 

                7.10        Nature of Business; Capital Expenditures; Risk
Management.  Engage in any line of business other than the Midstream Business or
make any Capital Expenditures or Permitted Acquisitions permitted by
Section 7.02(g) except in connection with the Midstream Business.  In addition
to the foregoing, the Borrower may not engage in any business other than the
ownership of Hydrocarbon, Opco and MarkWest Energy Finance Corporation and the
operation of the Borrower.  Without the written approval of the Administrative
Agent, the Borrower will not materially change its risk management policy.

 

                7.11        Transactions with Affiliates.  Sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) transactions between or
among the Borrower and its Wholly-Owned Subsidiaries not involving any other
Affiliate, and (ii) any Restricted Payment permitted by Section 7.08, and
(iii) in the ordinary course of business at prices and on terms and conditions
not less favorable to the Borrower or such Subsidiary, as applicable, than could
be obtained on an arm’s length basis from unrelated third parties.

 

                7.12        Burdensome Agreements.  Enter into any Contractual
Obligation that limits the ability of any Subsidiary to make Restricted Payments
to the Borrower or to otherwise transfer property to the Borrower. 
Notwithstanding the foregoing, (i) documents governing a Capitalized Lease or a
purchase money Lien or a pre-acquisition Lien permitted by Sections 7.01(i),
(j) and (k) may prohibit other Liens on the asset encumbered by such Lien,
(ii) the Lenders acknowledge that the real estate leases described on Schedule
7.12 restrict or prohibit Liens on the Borrower’s or its Subsidiary’s leasehold
interest, and (iii) customary non-assignment provisions or other restrictions on
Liens contained in licenses, joint venture agreements or other contracts entered
into in the ordinary course of business shall not violate this Section 7.12.

 

                7.13        Use of Proceeds.  Use the proceeds of any Loan for
purposes other than those permitted by Section 6.12, or use the proceeds of any
Loan, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

                7.14        Material Agreements.  Permit (a) any amendment to
the Partnership Agreement or any Organization Document of Borrower or Opco or
permit any amendment to any Material Agreement, if such amendment could
reasonably be expected to (y) have a Material Adverse Effect on the ability of
the Borrower or any Guarantor to perform its obligations under the Loan
Documents to which it is a party or (z) otherwise materially adversely affect
the Lenders, or (b) any assignment of any Material Agreement if such assignment
could reasonably be expected to materially adversely affect the Lenders or have
a Material Adverse Effect on the ability of the Borrower or any other Loan Party
to perform its obligations under the Loan Documents to which it is a party.

 

 

66

--------------------------------------------------------------------------------


 

7.15        Financial Covenants.

 

(a)           Interest Coverage Ratio.  Permit the Interest Coverage Ratio at
any fiscal quarter-end to be less than 2.75 to 1.0.

 

(b)           Total Leverage Ratio.  Permit the Total Leverage Ratio at any
fiscal quarter-end to be greater than 5.25 to 1.0 unless such quarter-end occurs
during any Acquisition Adjustment Period, in which case the Total Leverage Ratio
cannot be greater than 5.75 to 1.0.

 

 (c)          Senior Leverage Ratio.  Permit the Senior Leverage Ratio at any
fiscal quarter-end to be greater than 3.75 to 1.0 unless such quarter-end occurs
during any Acquisition Adjustment Period, in which case the Senior Leverage
Ratio cannot be greater than 4.25 to 1.0.

 

(d)           Adjustments for Acquisitions.  For purposes of determining
compliance with Sections 7.15(a), (b) and (c), to take into account Hydrocarbon
becoming a Subsidiary of the Borrower as well as Permitted Acquisitions
occurring after the Closing Date:

 

(i)            Consolidated EBITDA shall be calculated after giving effect, on a
pro forma basis (in a manner reasonably acceptable to the Administrative Agent)
for the four consecutive fiscal quarters most recently completed, to the
acquisition of Hydrocarbon as a Subsidiary of the Borrower and any Permitted
Acquisition occurring during such period, as if such acquisition of Hydrocarbon
or Permitted Acquisition occurred on the first day of such period.

 

(ii)           If, in connection with the acquisition of Hydrocarbon as a
Subsidiary of the Borrower or a Permitted Acquisition, any Indebtedness is
incurred or assumed by the Borrower or any of its Subsidiaries, then
Consolidated Interest Charges shall be calculated, on a pro forma basis (in a
manner reasonably acceptable to the Administrative Agent) for the four quarters
most recently completed, as if such Indebtedness had been incurred on the first
day of such period.

 

(e)           Adjustments for Material Projects. For purposes of determining
compliance with Sections 7.15(a), (b)  and (c) in the event the Borrower or any
of its consolidated Subsidiaries undertakes a Material Project, a Material
Project Consolidated EBITDA Adjustment may be made at Borrower’s option. As used
herein a  “Material Project Consolidated EBITDA Adjustment” means, with respect
to each Material Project:

 

(i)            prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (equal to the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of the Borrower attributable to such Material
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Material Project (such amount to be determined based on
contracts relating to such Material Project, the creditworthiness of the other
parties to such contracts, and projected revenues from such contracts, capital
costs and expenses, scheduled Commercial Operation Date, and other factors
reasonably deemed appropriate by the Administrative Agent), which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the fiscal quarter
in which construction of such Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA of the Borrower

 

 

67

--------------------------------------------------------------------------------


 

attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its actual Commercial Operation Date, by
the following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer than
270 days, 100%; and

 

(ii)           beginning with the first full fiscal quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding fiscal quarters, an amount to be approved by the Administrative Agent
as the projected Consolidated EBITDA of the Borrower attributable to such
Material Project (determined in the same manner as set forth in clause
(i) above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at Borrower’s option, be added to actual
Consolidated EBITDA for such fiscal quarters (but net of any actual Consolidated
EBITDA of the Borrower attributable to such Material Project following such
Commercial Operation Date).

 

                (iii)          Notwithstanding the foregoing: (A) no such
additions shall be allowed with respect to any Material Project unless: (y) not
later than 30 days prior to the delivery of any Compliance Certificate required
by the terms and provisions of Section 6.02(a) to the extent Material Project
Consolidated EBITDA Adjustments will be made to Adjusted Consolidated EBITDA in
determining compliance with this Section 7.15, the Borrower shall have delivered
to the Administrative Agent written pro forma projections of Consolidated EBITDA
of the Borrower (or its consolidated Subsidiary) attributable to such Material
Project, and (z) prior to the date such Compliance Certificate is required to be
delivered, the Administrative Agent shall have approved (such approval not to be
unreasonably withheld, conditioned or delayed) such projections and shall have
received such other information and documentation as the Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent, and (B) the aggregate amount of all Material Project
Consolidated EBITDA Adjustments during any period shall be limited to 15% of the
total actual Consolidated EBITDA of the Borrower and its consolidated
Subsidiaries for such period (which total actual Consolidated EBITDA shall be
determined without including any Material Project Consolidated EBITDA
Adjustments).

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

                8.01        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)           Non-Payment .  The Borrower fails to pay (i) any amount due under
the Agent/Arranger Fee Letter when and as required to be paid therein, (ii) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or (iii) within three Business Days after the same becomes due,
any interest on any Loan, any L/C Obligation, any commitment or other fee due
hereunder (other than a fee specified in the Agent/Arranger Fee Letter), or any
other amount payable hereunder or under any other Loan Document; or

 

 

68

--------------------------------------------------------------------------------


 

(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05 (with
respect to the Borrower’s existence), 6.12, 6.14, 6.15, 6.18, or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 15 days after the earlier of (i) the date notice has been
given to the Borrower by the Administrative Agent or a Lender or (ii) the date a
Responsible Officer knew or reasonably should have known of such Default; or

 

(d)           Representations and Warranties.  Any representation or warranty
made or deemed made by the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or

 

(e)           Cross-Default.  (i) The Borrower or any other Loan Party (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guaranty Obligation (other than Indebtedness under Swap Contracts) having an
aggregate principal amount (or, in the case of a Capitalized Lease or a
Synthetic Lease Obligation, Attributable Indebtedness) (including undrawn or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than (individually or
collectively) $30,000,000, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guaranty Obligation
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness, the lessor
under such Synthetic Lease Obligation or the beneficiary or beneficiaries of
such Guaranty Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) (A) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which the Borrower or any other Loan
Party is the Defaulting Party (as defined in such Swap Contract) and the Swap
Termination Value owed by the Borrower or any other Loan Party as a result
thereof is greater than (individually or collectively) $30,000,000, or (B) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any other Loan Party is an Affected
Party (as so defined) and the amount calculated as being owed by the Borrower
and other Loan Party as a result of such Early Termination Date is greater than
(individually or collectively) $30,000,000 and such amount is not paid when due
under such Swap Contract; or

 

(f)            Insolvency Proceedings, Etc.  (i) The Borrower or any other Loan
Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property or takes any action to effect any of the
foregoing; or (ii) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or (iii) any proceeding under any Debtor Relief Law relating to
any such Person or to all or any part of its property is instituted

 

 

69

--------------------------------------------------------------------------------


 

without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any other
Loan Party becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against property which is a
material part of the property of the Borrower and its Subsidiaries taken as a
whole, and is not released, vacated or fully bonded within 45 days after its
issue or levy; or

 

(h)           Judgments.  There is entered against the Borrower or any other
Loan Party (i) a final judgment or order for the payment of money in an
aggregate amount exceeding (individually or collectively) $20,000,000 (to the
extent not covered by third-party insurance as to which the insurer does not
dispute coverage), or (ii) any non-monetary final judgment that has or could
reasonably be expected to have a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)            ERISA.  (i) If the Borrower, any other Loan Party or any of their
ERISA Affiliates maintains any Pension Plan or any Multiemployer Plan, an ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
or any other Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) if there is any Multiemployer Plan, the Borrower, any other Loan Party
or any ERISA Affiliate thereof fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $5,000,000; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than the agreement of
all the Lenders or termination of all Commitments and satisfaction in full of
all the Obligations (other than contingent indemnity obligations and L/C
Obligations that are Cash Collateralized), ceases to be in full force and
effect, or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable in any material respect; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Dissolution.  The Borrower or any other Loan Party shall
dissolve, liquidate, or otherwise terminate its existence, except as permitted
in Section 7.06; or

 

(m)          Material Agreements.  (i) Termination of any Material Agreement, or
any material provision of any of the foregoing if such termination could
reasonably be expected to have a Material Adverse Effect and such agreement or
provision is not replaced (prior to such cessation) in a manner satisfactory to
the Administrative Agent; (ii) default by any Person in the performance or
observance of any material term of any Material Agreement which is not cured
within the applicable cure period specified in such Material Agreement, if such
default could reasonably be expected to have a Material Adverse Effect; or
(iii) any event or condition occurs or exists which in the opinion of the
Administrative Agent is reasonably likely to (x) have a material adverse effect
on the ability of a Loan Party to perform its obligations under a Material
Agreement and (y) result in a Material Adverse Effect hereunder; or

 

 

70

--------------------------------------------------------------------------------


 

(n)           Collateral; Impairment of Security, etc.  (i) Any provision of any
Loan Document shall for any reason cease to be valid and binding on or
enforceable against a Loan Party or any Loan Party shall so state in writing or
bring an action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason cease to be
a perfected and first priority security interest subject to Permitted Liens.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders (or in the case of Sections 8.02(a) and (c) below, with the
consent of the Required Revolver Lenders):

 

(a)           declare the Revolver Commitment of each Revolver Lender to make
Revolver Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such Revolver Commitments and obligations
shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

 

(c)           declare that an amount equal to the then Outstanding Amount of all
L/C Obligations be immediately due and payable by the Borrower, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower, and require that the Borrower deliver such payments to
the Administrative Agent to Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
an amount equal to the then Outstanding Amount of all L/C Obligations shall be
deemed to be forthwith due and owing by the Borrower to the L/C Issuer and the
Lenders as of the date of such occurrence and the Borrower’s obligation to pay
such amounts shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit and, to the fullest
extent permitted by applicable Law, shall not be subject to any defense or be
affected by a right of set-off, counterclaim or recoupment which the Borrower
may now or hereafter have against any such beneficiary, the L/C Issuer, the
Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such payments shall be delivered to and held by the Administrative
Agent as cash collateral securing the L/C Obligations.

 

                8.03        Application of Funds.   After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any

 

 

71

--------------------------------------------------------------------------------


 

amounts received on account of the Obligations shall be applied by the
Administrative Agent as set forth in Section 2.11(d).

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

                9.01        Appointment and Authorization of Agents; Lender
Hedging Agreements.  (a) Each Lender hereby irrevocably (subject to
Section 9.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not  have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent, the Collateral Agent, the
Syndication Agents or the Documentation Agents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)           The L/C Issuer shall act on behalf of the Revolver Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith until such time (and except for so long) as the Administrative Agent
may agree at the request of the Required Revolver Lenders to act for the L/C
Issuer with respect thereto; provided, however, that the L/C Issuer shall have
all of the benefits and immunities (i) provided to the Administrative Agent in
this Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the application and agreements for letters of credit pertaining
to the Letters of Credit as fully as if the term “Administrative Agent” as used
in this Article IX included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

 

(c)           To the extent any Lender or any Affiliate of a Lender is a party
to a Lender Hedging Agreement and accepts the benefits of the Liens in the
Collateral arising pursuant to the Collateral Documents, such Lender (for itself
and on behalf of any such Affiliates) shall be deemed (i) to appoint the
Administrative Agent and Collateral Agent, as its nominee and agent, to act for
and on behalf of such Lender or Affiliate thereof in connection with the
Collateral Documents and (ii) to be bound by the terms of this Article IX.

 

(d)           To the extent any Lender or any Affiliate of a Lender provides any
Banking Services and accepts the benefits of the Liens in the Collateral arising
pursuant to the Collateral Documents, such Lender (for itself and on behalf of
any such Affiliates) shall be deemed (i) to appoint the Administrative Agent and
Collateral Agent, as its nominee and agent, to act for and on behalf of such
Lender or Affiliate thereof in connection with the Collateral Documents and
(ii) to be bound by the terms of this Article IX.

 

9.02        Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents
(including the Collateral Agent),

 

 

72

--------------------------------------------------------------------------------


 

employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties. 
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

                9.03        Default; Collateral.  (a) Upon the occurrence and
continuance of a Default or Event of Default, the Lenders agree to promptly
confer in order that Required Lenders or the Lenders, as the case may be, may
agree upon a course of action for the enforcement of the rights of the Lenders;
and the Administrative Agent shall be entitled to refrain from taking any action
(without incurring any liability to any Person for so refraining) unless and
until the Administrative Agent shall have received instructions from Required
Lenders or the Lenders, as the case may be.  All rights of action under the Loan
Documents and all right to the Collateral, if any, hereunder may be enforced by
the Administrative Agent and/or Collateral Agent and any suit or proceeding
instituted by the Administrative Agent and/or Collateral Agent in furtherance of
such enforcement shall be brought in its name as the Administrative Agent or
Collateral Agent without the necessity of joining as plaintiffs or defendants
any other Lender, and the recovery of any judgment shall be for the benefit of
the Lenders (and, with respect to Lender Hedging Agreements and Banking
Services, Affiliates, if applicable) subject to the expenses of the
Administrative Agent and Collateral Agent.  In actions with respect to any
property of the Borrower or any other Loan Party, the Administrative Agent
and/or Collateral Agent is acting for the ratable benefit of each Lender (and,
with respect to Lender Hedging Agreement and Banking Services Affiliates, if
applicable).  Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of Borrower to the Obligations
shall be construed as being for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreement and Banking Services, Affiliates, if
applicable).

 

(b)           Each Lender authorizes and directs the Administrative Agent and
Collateral Agent to enter into the Collateral Documents on behalf of and for the
benefit of the Lenders (and, with respect to Lender Hedging Agreements and
Banking Services, Affiliates, if applicable)(or if previously entered into,
hereby ratifies the Administrative Agent’s and Collateral Agent’s previously
entering into such agreements and Collateral Documents).

 

(c)           Except to the extent unanimity (or other percentage set forth in
Section 10.1) is required hereunder, each Lender agrees that any action taken by
the requisite Required Lenders, Required Term Lenders and/or Required Revolver
Lenders in accordance with the provisions of the Loan Documents, and the
exercise by the requisite Required Lenders, Required Term Lenders and/or
Required Revolver Lenders of the power set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Lenders, Term Lenders and Revolver Lenders,
respectively.

 

(d)           The Administrative Agent and Collateral Agent are hereby
authorized on behalf of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.

 

(e)           Neither the Administrative Agent nor the Collateral Agent shall
have any obligation whatsoever to any Lender or to any other Person to assure
that the Collateral exists or is owned by any Loan Party or is cared for,
protected, or insured or has been encumbered or that the Liens granted to the
Administrative Agent and/or Collateral Agent herein or pursuant thereto have
been properly or

 

 

73

--------------------------------------------------------------------------------


 

sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the Rights granted or available to the Administrative Agent
and/or Collateral Agent in this Section 9.03 or in any of the Collateral
Documents; IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR
ANY ACT, OMISSION, OR EVENT RELATED THERETO, THE ADMINISTRATIVE AGENT AND/OR
COLLATERAL AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE
DISCRETION, GIVEN THE ADMINISTRATIVE AGENT’S (OR COLLATERAL AGENT’S) OWN
INTEREST IN THE COLLATERAL AS ONE OF THE LENDERS AND THAT NEITHER THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT SHALL HAVE ANY DUTY OR LIABILITY
WHATSOEVER TO ANY LENDER (AND, WITH RESPECT TO LENDER HEDGING AGREEMENTS AND
BANKING SERVICES, AFFILIATES), OTHER THAN TO ACT WITHOUT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 

(f)            The Lenders hereby irrevocably authorize the Administrative Agent
and Collateral Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent and/or Collateral Agent upon any
Collateral: (i) constituting property in which no Loan Party owned an interest
at the time the Lien was granted or at any time thereafter; (ii) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under the Loan Document or is about to
expire and which has not been, and is not intended by such Loan Party to be,
renewed; and (iii) consisting of an instrument evidencing Indebtedness pledged
to the Administrative Agent and/or Collateral Agent (for the benefit of the
Secured Parties), if the Indebtedness evidenced thereby has been paid in full.  
In addition, the Lenders irrevocably authorize the Administrative Agent and/or
Collateral Agent to release Liens upon Collateral as contemplated in
Section 10.01(c) or (d), or if approved, authorized, or ratified in writing by
the requisite Lenders.  Upon request by the Administrative Agent or Collateral
Agent at any time, the Lenders will confirm in writing the Administrative Agents
and Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 9.03.

 

(g)           In furtherance of the authorizations set forth in this
Section 9.03, each Lender hereby irrevocably appoints the Administrative Agent
and Collateral Agent its attorney-in-fact, with full power of substitution, for
and on behalf of and in the name of each such Lender (i) to enter into
Collateral Documents (including, without limitation, any appointments of
substitute trustees under any Collateral Documents), (ii) to take action with
respect to the Collateral and Collateral Documents to perfect, maintain, and
preserve Lenders’ Liens, and (iii) to execute instruments of release or to take
other action necessary to release Liens upon any Collateral to the extent
authorized in paragraph (f) hereof.  This power of attorney shall be liberally,
not restrictively, construed so as to give the greatest latitude to the
Administrative Agent’s and/or Collateral Agent’s power, as attorney, relative to
the Collateral matters described in this Section 9.03.  The powers and
authorities herein conferred on the Administrative Agent and Collateral Agent
may be exercised by the Administrative Agent (or Collateral Agent) through any
Person who, at the time of the execution of a particular instrument, is an
officer of the Administrative Agent or Collateral Agent (or any Person acting on
behalf of the Administrative Agent or Collateral Agent pursuant to a valid power
of attorney).  The power of attorney conferred by this Section 9.03(g) to the
Administrative Agent and Collateral Agent is granted for valuable consideration
and is coupled with an interest and is irrevocable so long as the Obligations,
or any part thereof, shall remain unpaid or the Lenders are obligated to make
any Borrowings under the Loan Documents.

 

 

74

--------------------------------------------------------------------------------


 

                9.04        Liability of Agents.  NO AGENT-RELATED PERSON SHALL
(A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET FORTH HEREIN), or (b) be
responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, or to make any inquiry respecting the
performance by the Borrower of its obligations hereunder or under any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

 

                9.05        Reliance by Administrative Agent.  (a) The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, electronic
mail, telex or telephone message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the requisite
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the requisite
Required Lenders or all the Lenders, if required hereunder, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and participants.  Where this Agreement expressly permits or
prohibits an action unless the requisite Required Lenders otherwise determine,
the Administrative Agent shall, and in all other instances, the Administrative
Agent may, but shall not be required to, initiate any solicitation for the
consent or a vote of the requisite Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has funded its Pro Rata Share of the
Borrowing(s) on the Closing Date (or, if there is no Borrowing made on such
date, each Lender other than Lenders who gave written objection to the
Administrative Agent prior to such date) shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
either sent by the Administrative Agent to such Lender (or otherwise made
available for such Lender on any Intralinks or similar website) for consent,
approval, acceptance or satisfaction, or required hereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

 

 

75

--------------------------------------------------------------------------------

 


 

                9.06        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Lenders of its
receipt of any such notice.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

                9.07        Credit Decision; Disclosure of Information by
Administrative Agent.  Each Lender acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by the Administrative
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession. 
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder.  Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent Related Person.

 

                9.08        Indemnification of Agents.  WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY
UPON DEMAND EACH AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY OR ON
BEHALF OF ANY LOAN PARTY AND WITHOUT LIMITING THE OBLIGATION OF ANY LOAN PARTY
TO DO SO), PRO RATA, AND HOLD HARMLESS EACH AGENT-RELATED PERSON FROM AND
AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT; PROVIDED, HOWEVER,
THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO ANY AGENT-RELATED PERSON OF
ANY PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limitation of the foregoing, each Lender shall

 

 

76

--------------------------------------------------------------------------------


 

reimburse the Administrative Agent and Collateral Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by the Administrative Agent and Collateral Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent or Collateral Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section shall survive termination of the Commitments, the payment of all
Obligations hereunder and the resignation or replacement of the Administrative
Agent and Collateral Agent.

 

                9.09        Administrative Agent in its Individual Capacity. 
Royal Bank of Canada and its Affiliates may make loans to, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though Royal Bank of Canada were not the
Administrative Agent, Collateral Agent  or the L/C Issuer hereunder and without
notice to or consent of the Lenders.  The Lenders acknowledge that, pursuant to
such activities, Royal Bank of Canada or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent and Collateral Agent
shall be under no obligation to provide such information to them.  With respect
to its Loans, Royal Bank of Canada shall have the same rights and powers under
this Agreement as any other Lender and may exercise such rights and powers as
though it were not the Administrative Agent, Collateral Agent or the L/C Issuer,
and the terms “Lender” and “Lenders” include Royal Bank of Canada in its
individual capacity.

 

                9.10        Successor Administrative Agent and Collateral
Agent.  (a)  The Administrative Agent may resign as Administrative Agent upon 30
days’ notice to the Lenders with a copy of such notice to the Borrower.  If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders
which successor administrative agent shall be consented to by the Borrower at
all times other than during the existence of an Event of Default (which consent
of the Borrower shall not be unreasonably withheld or delayed).  If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrower, a successor administrative agent
from among the Lenders.  Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.13 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.  If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

                (b)           The Collateral Agent may resign as Collateral
Agent upon 30 days’ notice to the Administrative Agent with a copy of such
notice to the Borrower.  If the Collateral Agent resigns under this Agreement,
the Administrative Agent shall designate a successor collateral agent.  Upon the

 

 

77

--------------------------------------------------------------------------------


 

acceptance of its appointment as successor collateral agent hereunder, such
successor collateral agent shall succeed to all the rights, powers and duties of
the retiring Collateral Agent and the term “Collateral Agent” shall mean such
successor collateral agent and the retiring Collateral Agent’s appointment,
powers and duties as Collateral Agent shall be terminated.  After any retiring
Collateral Agent’s resignation hereunder as Collateral Agent, the provisions of
this Article IX and Sections 10.04 and 10.13 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Collateral Agent
under this Agreement.

 

                9.11        Syndication Agents; Other Agents; Arranger.  None of
the Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” as a “documentation agent,” any other
type of agent (other than the Administrative Agent and Collateral Agent),
“arranger,” or “book running manager” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Lenders so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

                9.12        Administrative Agent May File Proof of Claim. In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.08, 2.14(i) and (j), 10.04 and 10.05) allowed in such judicial
proceeding; and

 

(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08,
10.04 and 10.05.

 

                Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization,

 

 

 

78

--------------------------------------------------------------------------------


 

arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

                9.13        Lender Hedging Agreements.  To the extent any
Affiliate of a Lender is a party to a Swap Contract with the Borrower or any of
its Subsidiaries and thereby becomes a beneficiary of the Liens pursuant to the
Security Agreements, Mortgages or any other Collateral Document, such Affiliate
of a Lender shall be deemed to appoint the Administrative Agent and Collateral
Agent its nominee and agent to act for and on behalf of such Affiliate in
connection with the Security Agreements, Mortgages and such Collateral Documents
and to be bound by the terms of this Article IX, Section 10.01(e) and the last
sentence of Section 2.13.

 

                9.14        Banking Services.  To the extent any Affiliate of a
Lender provides any Banking Services and thereby becomes a beneficiary of the
Liens pursuant to the Security Agreements, Mortgages or any other Collateral
Document, such Affiliate of a Lender shall be deemed to appoint the
Administrative Agent and Collateral Agent its nominee and agent to act for and
on behalf of such Affiliate in connection with the Security Agreements,
Mortgages and such Collateral Documents and to be bound by the terms of this
Article IX, Section 10.01(e) and the last sentence of Section 2.13.

 

ARTICLE X.

MISCELLANEOUS

 

                10.01      Amendments, Release of Collateral, Etc.  (a) No
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders directly affected thereby
and by the Borrower, and acknowledged by the Administrative Agent, do any of the
following:

 

(i)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02);

 

(ii)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document (except any amendment described in Section 10.01(b) which
can be approved by the requisite Required Lenders);

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing or (subject to clause (ii) of the proviso below)
any fees or other amounts payable hereunder or under any other Loan Document;
provided, however, that only the consent of the Required Lenders shall be
necessary to (A) amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

 

79

--------------------------------------------------------------------------------


 

(iv)          change the percentage of the Aggregate Commitments or of the
aggregate unpaid principal amount of the Loans and L/C Obligations which is
required for the Lenders or any of them to take any action hereunder;

 

(v)           change the Pro Rata Share of any Lender (except as otherwise
results from an increase in the Aggregate Revolver Commitments pursuant to
Section 2.15 which increase is subject to the provisions of Section 2.15 but is
not otherwise subject to the consent of the Required Revolver Lenders or any
Revolver Lender);

 

(vi)          release a material amount of Collateral or release any Guarantor
from a Guaranty (except in connection with a Disposition permitted under
Section 7.07 or as otherwise permitted under this Section 10.01); or

 

(vii)         amend this Section, or Section 2.12, or any provision herein
providing for unanimous consent or other action by all the Lenders;

 

and, provided further: (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Revolver
Lenders or all the Revolver Lenders, as the case may be, affect the rights or
duties of the L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Required Lenders or all the Lenders, as
the case may be, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iii) the Agent/Arranger Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.  Notwithstanding anything to the contrary
herein, any Lender that has failed to fund any portion of the Loans or
participation in L/C Obligations required to be funded by it hereunder shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Pro Rata Share of such Lender may not be increased
without the consent of such Lender.

 

(b)           Any amendment to any Loan Document which purports to (i) decrease
the amount of any mandatory prepayment or commitment reduction required by
Section 2.04 or (ii) change this Section 10.01(b), must be by an instrument in
writing executed by Borrower, the Administrative Agent, and the Required
Lenders, in the case of a decrease in the amount of any prepayment, and the
Required Revolver Lenders, in the case of a decrease in the Revolver
Commitments.

 

(c)           Upon any Disposition of Collateral which is permitted pursuant to
the Loan Documents, and upon ten (10) Business Days’ prior written request by
the Borrower (which request must be accompanied by (i) true and correct copies
of all material documents of transfer or disposition, including any contract of
sale, (ii) a preliminary closing statement and instructions to the title
company, if any, (iii) all requested release instruments in form and substance
satisfactory to the Administrative Agent and (iv) if required, written consent
of the requisite Lenders), the Administrative Agent and/or Collateral Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of Liens granted to the
Administrative Agent and/or Collateral Agent for the benefit of the Secured
Parties pursuant hereto in such Collateral.   Neither the Administrative Agent
nor the Collateral Agent shall be required to execute any release instruments on
terms which, in the Administrative Agent’s (or Collateral Agent’s) opinion,
would expose the Administrative Agent (or Collateral Agent) to liability or
create any obligation or entail any consequence other than the release of

 

 

 

80

--------------------------------------------------------------------------------


 

Liens without recourse or warranty.  No such release shall impair the
Administrative Agent’s or Collateral Agent’s Lien on the proceeds of sale of
such Collateral.

 

(d)           If all outstanding Loans and other Obligations (other than
contingent indemnity obligations) have been indefeasibly paid in full (or, with
respect to L/C Obligations, Cash Collateralized) and the Commitments have
terminated or have been reduced to zero, and, subject to Section 10.01(e) all
Lender Hedging Agreement have terminated, the Administrative Agent and
Collateral Agent each agrees to, and the Lenders hereby instruct the
Administrative Agent and Collateral Agent to, at the Borrower’s expense, execute
and authorize such releases of the Collateral Documents as the Borrower shall
reasonably request and this Agreement shall be deemed terminated except that
such termination shall not relieve the Borrower of any obligation to make any
payments to the Administrative Agent, Collateral Agent or any Lender required by
any Loan Document to the extent accruing, or relating to an event occurring,
prior to such termination.

 

(e)           Notwithstanding any provision herein to the contrary, if the
Commitments have been terminated, and the only outstanding Obligations (other
than contingent indemnity obligations and L/C Obligations that are Cash
Collateralized) are amounts owed pursuant to one or more Lender Hedging
Agreements, the Administrative Agent and Collateral Agent will, and each is
hereby authorized to, (A) release the Liens created under the Loan Documents and
(B) release all Guaranties of the Guarantors; provided, that contemporaneously
with such release, (i) the Borrower (and, if applicable, the Subsidiary that is
a party to such Lender Hedging Agreements) (A) executes a margin agreement in
form and substance acceptable to such Lender(s) (or its Affiliates) that are
parties to such Lender Hedging Agreements (the “Lender Counterparties”) and (B),
if required, provides collateral in the form of cash or a letter of credit
having an aggregate value acceptable to such Lender Counterparties, and (ii) if
such Lender Hedging Agreement is executed by a Subsidiary of the Borrower and
the Borrower is not a party thereto, the Borrower executes a guaranty covering
such Subsidiary’s obligations thereunder, such guaranty to be in form and
substance satisfactory to the Lender Counterparties.  Any release under this
Section 10.01(e) must be in writing and signed by the Administrative Agent and
Collateral Agent.

 

(f)            In the event that any Lender (a “Non-Consenting Lender”) fails to
consent to any proposed amendment, modification, termination, waiver or consent
with respect to any provision hereof or of any other Loan Document that requires
the approval of all of the Lenders directly affected thereby or the unanimous
approval of all of the Lenders, in each case in accordance with the terms of
this Section 10.01, the Borrower shall be permitted to replace such
Non-Consenting Lender with a replacement financial institution satisfactory to
the Administrative Agent, so long as the consent of the Required Lenders shall
have been obtained with respect to such amendment, modification, termination,
waiver or consent; provided that (i) such replacement does not conflict with any
applicable Law, treaty, rule or regulation or determination of an arbitrator or
a court or other Governmental Authority, (ii) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to the
Non-Consenting Lender pursuant to the Loan Documents on or prior to the date of
replacement, (iii) the replacement financial institution shall approve the
proposed amendment, modification, termination, waiver or consent, (iv) the
Borrower shall be liable to the Non-Consenting Lender under Section 3.05 if any
Eurodollar Rate Loan owing to the Non-Consenting Lender shall be purchased other
than on the last day of the Interest Period relating thereto, (v) the
Non-Consenting Lender shall be obligated to make such replacement in accordance
with the provisions of Section 10.07(b) (provided that the Borrower shall be
obligated to pay the recordation and processing fee referred to therein),
(vi) until such time as such replacement shall be consummated, the Borrower
shall pay to the Non-Consenting Lender all additional amounts (if any) required
pursuant to Article III or Section 10.05, as the case may be, (vii) the Borrower

 

 

 

81

--------------------------------------------------------------------------------


 

provides at least three (3) Business Days’ prior notice to the Non-Consenting
Lender, and (viii) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the Non-Consenting Lender.  In the event any Non-Consenting Lender
fails to execute the agreements required under Section 10.07(b) in connection
with an assignment pursuant to this Section 10.01, the Borrower may, upon two
(2) Business Days’ prior notice to the Non-Consenting Lender, execute such
agreements on behalf of the Non-Consenting Lender as such Non-Consenting
Lender’s attorney-in-fact pursuant to Section 9.04(g).

 

                10.02      Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder and under the other Loan
Documents shall be in writing (including by facsimile transmission) and mailed,
faxed or delivered, to the address, facsimile number or (subject to subsection
(c) below) electronic mail address specified for notices on Schedule 10.02 (for
the Borrower, any Guarantor and the Administrative Agent) or on the
Administrative Details Form (for the other Lenders); or, in the case of the
Borrower, the Guarantors, the Administrative Agent, or the L/C Issuer, to such
other address as shall be designated by such party in a notice to the other
parties, and in the case of any other party, to such other address as shall be
designated by such party in a notice to the Borrower, the Administrative Agent
and the L/C Issuer.  All such notices and other communications shall be deemed
to be given or made upon the earlier to occur of (i) actual receipt by the
intended recipient and (ii) (A) if delivered by hand or by courier, when signed
for by the intended recipient; (B) if delivered by mail, four Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent or the L/C Issuer pursuant to
Article II shall not be effective until actually received by such Person.  Any
notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified in accordance with this
Section, it being understood and agreed that a voicemail message shall in no
event be effective as a notice, communication or confirmation hereunder.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, the Administrative Agent and the Lenders.  The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

(c)           Limited Use of Electronic Mail.  Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
review and execution by the parties thereto, and shall not be recognized
hereunder for any other purpose.

 

(d)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Borrowing Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified

 

82

--------------------------------------------------------------------------------


 

herein, or (ii) the terms thereof, as understood by the recipient, varied from
any confirmation thereof.  The Borrower shall indemnify each Agent-Related
Person and each Lender from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

                10.03      No Waiver; Cumulative Remedies.  No failure by any
Lender, the Administrative Agent or the Collateral Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

                10.04      Attorney Costs; Expenses and Taxes.  The Borrower
agrees (a) to pay or reimburse the Administrative Agent and Arranger for all
reasonable costs and expenses incurred in connection with the development,
preparation, due diligence, negotiation, delivery, syndication, administration
and execution of this Agreement and the other Loan Documents, including the
filing, recording, refiling or rerecording of any Mortgage, any Security
Agreement and/or any Uniform Commercial Code financing statements relating
thereto and all amendments, supplements and modifications to any thereof
(whether or not effective) and any and all other documents or instruments of
further assurance required to be filed or recorded or refiled or rerecorded by
the terms hereof or of any other mortgage, any other pledge agreement or any
other security agreement, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of the Administrative Agent and the
Arranger, and (b) to pay or reimburse the Administrative Agent and each Lender
for all costs and expenses incurred in connection with any stamp, documentary or
similar taxes, the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any workout or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs.  The
foregoing costs and expenses shall include all search, filing, recording, title
and environmental assessments and reviews, title insurance and appraisal charges
and fees and taxes related thereto, and other out-of-pocket expenses incurred by
the Administrative Agent and the cost of independent public accountants and
other outside experts retained by the Administrative Agent or any Lender.  The
agreements in this Section shall survive the termination of the Commitments and
repayment of all the other Obligations.

 

                10.05      Indemnification.  Whether or not the transactions
contemplated hereby are consummated, the Borrower and each Guarantor (by
execution of a Guaranty), jointly and severally, agrees to indemnify, save and
hold harmless each Agent-Related Person, the Administrative Agent, the
Collateral Agent, the Syndication Agents, the Arranger, the Documentation
Agents, each Lender, the L/C Issuer and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person (other
than the Administrative Agent or any Lender) relating directly or indirectly to
a claim, demand, action or cause of action that such Person asserts or may
assert against any Loan Party, any Affiliate of any Loan Party or any of their
respective

 

 

83

--------------------------------------------------------------------------------


 

officers or directors, arising out of or relating to, the Loan Documents, the
Commitments, the use or contemplated use of the proceeds of any Loans, or the
relationship of any Loan Party, the Administrative Agent, the Collateral Agent,
the Syndication Agents, the Documentation Agents, the Lenders and the L/C Issuer
under this Agreement or any other Loan Document; (b) any and all claims,
demands, actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation of the Administrative
Agent or the replacement of any Lender) be asserted or imposed against any
Indemnitee by any Person or by Borrower or any other Loan Party, arising out of
or relating to, the Loan Documents, the Commitments, the use or contemplated use
of the proceeds of any Loans, or the relationship of any Loan Party, the
Administrative Agent, the Collateral Agent, the Syndication Agents, the
Documentation Agents, the Lenders and the L/C Issuer under this Agreement or any
other Loan Document; (c) without limiting the foregoing, any and all claims,
demands, actions or causes of action, judgments and orders, penalties and fines
that are asserted or imposed against any Indemnitee, (i) under the application
of any Environmental Law applicable to the Borrower or any of its Subsidiaries
or any of their properties or assets, including the treatment or disposal of
Hazardous Substances on any of their properties or assets, (ii) as a result of
the breach or non-compliance by the Borrower or any Subsidiary with any
Environmental Law applicable to the Borrower or any Subsidiary, (iii) due to
past ownership by the Borrower or any Subsidiary of any of their properties or
assets or past activity on any of their properties or assets which, though
lawful and fully permissible at the time, could result in present liability,
(iv) due to the presence, use, storage, treatment or disposal of Hazardous
Substances on or under, or the escape, seepage, leakage, spillage, discharge,
emission or Release from, any of the properties owned or operated by the
Borrower or any Subsidiary (including any liability asserted or arising under
any Environmental Law), regardless of whether caused by, or within the control
of, the Borrower or such Subsidiary, or (v) due to any other environmental,
health or safety condition in connection with the Loan Documents; (d) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
subsection (a), (b) or (c) above; and (e) ANY AND ALL LIABILITIES (INCLUDING
LIABILITIES UNDER INDEMNITIES), LOSSES, COSTS, DAMAGES OR EXPENSES (INCLUDING
ATTORNEY COSTS AND SETTLEMENT COSTS) THAT ANY INDEMNITEE SUFFERS OR INCURS AS A
RESULT OF THE ASSERTION OF ANY FOREGOING CLAIM, DEMAND, ACTION, CAUSE OF ACTION
OR PROCEEDING, OR AS A RESULT OF THE PREPARATION OF ANY DEFENSE IN CONNECTION
WITH ANY FOREGOING CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING, IN ALL
CASES, WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY OR NEGLIGENCE OF AN
INDEMNITEE, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any claim to the extent caused by its own gross negligence
or willful misconduct.  The agreements in this Section shall survive and
continue for the benefit of the Indemnitees at all times after the Borrower’s
acceptance of the Lenders’ Commitments under this Agreement, whether or not the
Closing Date shall occur and shall survive the termination of the Commitments
and repayment of all the other Obligations.

 

                10.06      Payments Set Aside.  To the extent that the Borrower
makes a payment to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such

 

 

84

--------------------------------------------------------------------------------


 

setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

 

                10.07      Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its applicable Commitment and the applicable
Loans (including for purposes of this subsection (b), in connection with an
assignment of its Revolver Commitment, participations in L/C Obligations) at the
time owing to it); provided that:

 

(i) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the applicable Loan or the applicable Commitment assigned;
provided, however, assignments may be non-pro rata as between a Lender’s
Revolver Commitment and Revolver Loans and its Term Loan Commitment and Term
Loans;

 

(ii) any assignment of a Commitment must be approved by the Administrative Agent
(and L/C Issuer if the assignment relates to the Revolver Commitment) unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and

 

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative Details
Form;

 

provided, however, except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund, the aggregate amount of the applicable Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the outstanding principal balance of the applicable Loan
of the assigning Lender subject to each such assignment (determined as of the

 

 

85

--------------------------------------------------------------------------------


 

date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) is not less than $1,000,000 unless each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (Borrower’s consent
not to be unreasonably withheld, conditioned or delayed).

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.07, 10.04 and 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.  
Upon the occurrence and during the continuance of an Event of Default all
restrictions on assignment by any Lender shall cease, including all restrictive
clauses driven by withholding tax considerations.

 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participation in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that would (i) postpone any date upon which any payment
of money is scheduled to be paid to such Participant or (ii) reduce the
principal, interest, fees or other amounts payable to such Participant. 

 

 

86

--------------------------------------------------------------------------------


 

Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 10.09
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

 

(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(f) as though it were a Lender.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)           If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in the last proviso to the
first sentence of Section 10.07(b)), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth Business Day.

 

(h)           Notwithstanding anything to the contrary contained herein, if at
any time Royal Bank of Canada assigns all of its Commitment and Loans pursuant
to subsection (b) above, Royal Bank of Canada may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer.  In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Royal Bank of Canada as L/C Issuer.  Royal Bank of Canada shall retain all the
rights and obligations of the L/C Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund participations in Unreimbursed Amounts
pursuant to Section 2.14(c)).

 

                10.08      Confidentiality.   Each Lender agrees that it will
not disclose without the prior consent of the Borrower (other than to directors,
officers, employees, auditors, accountants, counsel or other professional
advisors of the Administrative Agent or any Lender) any information with respect
to the Borrower or its Subsidiaries, which is furnished pursuant to this
Agreement and which (i) the Borrower in good faith considers to be confidential
and (ii) is either clearly marked confidential or is designated by the Borrower
to the Administrative Agent or the Lenders in writing as confidential; provided
that any Lender may disclose any such information (a) as has become generally
available to the public, (b) as may be required or appropriate in any report,
statement or testimony submitted to or required by any municipal, state or
federal regulatory body having or claiming to have jurisdiction over such Lender
or submitted to or required by the Board or the Federal Deposit Insurance
Corporation or similar organizations (whether

 

 

87

--------------------------------------------------------------------------------


 

in the United States or elsewhere) or any self-regulatory organization or their
successors, (c) as may be required or appropriate in response to any summons or
subpoena in connection with any litigation, (d) in order to comply with any Law
applicable to such Lender, (e) to any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement, (f) in connection with the exercise of any
remedy by such Lender following an Event of Default pertaining to the Loan
Documents, (g) in connection with any litigation involving such Lender
pertaining to the Loan Documents, (h) to any Lender or the Administrative Agent,
(i) to any Affiliate of any Lender (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and obligated to keep such information confidential), (j) to a
nationally recognized rating agency that requires access to information
regarding the Loan Parties, the Loans and Loan Documents in connection with
ratings issued with respect to a Securitization (as defined below), (k) to a
Person that is an investor or prospective investor in a Securitization that
agrees that its access to information regarding the Loan Parties and the Loans
is solely for purposes of evaluating an investment in such Securitization, and
(l) to a Person that is a trustee, collateral manager, servicer, noteholder or
secured party in a Securitization in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization.  For purposes of this Section, “Securitization” means a public
or private offering by a Lender or any of its Affiliates or their respective
successors and assigns, of securities which represent an interest in, or which
are collateralized, in whole or in part, by the Loans; provided further, that
notwithstanding anything in this Agreement to the contrary, the Borrower, the
Administrative Agent, the Syndication Agents, the Documentation Agents, the L/C
Issuer, each Lender and each Related Party may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analysis) that are provided to it relating to such tax
treatment and tax structure; and nothing in the foregoing authorization shall
apply to any disclosure that would constitute a violation of applicable federal
or state securities Laws.

 

                10.09      Set-off.   In addition to any rights and remedies of
the Lenders provided by Law, upon the occurrence and during the continuance of
any Event of Default, each Lender is authorized at any time and from time to
time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the respective Loan Parties against any and all
Obligations owing to the Administrative Agent and the Lenders, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

                10.10      Interest Rate Limitation.  Regardless of any
provision contained in any Loan Document, neither the Administrative Agent nor
any Lender shall ever be entitled to contract for, charge, take, reserve,
receive, or apply, as interest on all or any part of the Obligations, any amount
in excess of the Maximum Rate, and, if any Lender ever does so, then such excess
shall be deemed a partial prepayment of principal and treated hereunder as such
and any remaining excess shall be refunded to the Borrower.   In determining if
the interest paid or payable exceeds the Maximum Rate, the Borrower and the
Lenders shall, to the maximum extent permitted under applicable Law, (a) treat
all Borrowings as but a single extension of credit (and the Lenders and the
Borrower agree that such is the case and that

 

 

88

--------------------------------------------------------------------------------


 

provision herein for multiple Borrowings is for convenience only),
(b) characterize any nonprincipal payment as an expense, fee, or premium rather
than as interest, (c) exclude voluntary prepayments and the effects thereof, and
(d) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the Obligations.  However, if the
Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, the Lenders shall refund such
excess, and, in such event, the Lenders shall not, to the extent permitted by
Law, be subject to any penalties provided by any Laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum
Amount.  To the extent the Laws of the State of Texas are applicable for
purposes of determining the “Maximum Rate” or the “Maximum Amount,” then those
terms mean the “weekly ceiling” from time to time in effect under Texas Finance
Code § 303.001, as limited by Texas Finance Code § 303.009.  The Borrower agrees
that Chapter 346 of the Texas Finance Code, as amended (which regulates certain
revolving credit loan accounts and revolving tri-party accounts), does not apply
to the Obligations.

 

                10.11      Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

                10.12      Integration.  This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter.  In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

10.13      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation shall
remain unpaid or unsatisfied.

 

10.14      Severability.  Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15      Governing Law(a)                THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
UNITED STATES FEDERAL LAW.

 

 

89

--------------------------------------------------------------------------------


 

(b)           EACH PARTY TO THIS AGREEMENT AND EACH GUARANTOR, BY EXECUTION OF A
GUARANTY, AGREES AS TO THIS SECTION 10.15(b). ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF TEXAS SITTING IN HARRIS COUNTY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, AND
BY EXECUTION OF A GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE
BORROWER, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER
(1) IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO, AND
(2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, AT ITS
ADDRESS FOR NOTICES DESIGNATED HEREIN.  THE BORROWER, EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.  THE BORROWER AND EACH GUARANTOR, BY ITS EXECUTION OF A
GUARANTY, HEREBY IRREVOCABLY APPOINTS NATIONAL REGISTERED AGENTS, INC., WITH AN
ADDRESS AT 5 EVERETTE DRIVE, SUITE 107B, WEST WINDSOR, NEW JERSEY 08550 (THE
“TEXAS PROCESS AGENT”) AS PROCESS AGENT IN ITS NAME, PLACE AND STEAD TO RECEIVE
AND FORWARD SERVICE OF ANY AND ALL WRITS, SUMMONSES AND OTHER LEGAL PROCESS IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE STATE OF TEXAS, AGREES THAT SUCH
SERVICE IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE UPON THE TEXAS
PROCESS AGENT, AND AGREES TO TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO
CONTINUE SAID APPOINTMENT IN FULL FORCE AND EFFECT.

 

                10.16      Waiver of Right to Trial by Jury, Etc.  EACH PARTY TO
THIS AGREEMENT AND EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY
(a) EXPRESSLY AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE
LOAN DOCUMENTS OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE LOAN PARTIES TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY; AND (b) EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH ACTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT
THE WAIVER

 

 

90

--------------------------------------------------------------------------------


 

CONTAINED IN THIS SECTION 10.16(b) SHALL NOT APPLY TO THE EXTENT THAT THE PARTY
AGAINST WHOM DAMAGES ARE SOUGHT HAS ENGAGED IN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

                10.17      No General Partner Liability Until Consummation of
Merger Transaction.  The Administrative Agent and the Lenders agree for
themselves and their respective successors and assigns, including any subsequent
holder of any Note, that no claim under this Agreement or under any other Loan
Document shall be made against the General Partner, and that no judgment, order
or execution entered in any suit, action or proceeding, whether legal or
equitable, hereunder or on any other Loan Document shall be obtained or
enforced, against the General Partner or its assets for the purpose of obtaining
satisfaction and payment of amounts owed under this Agreement or any other Loan
Document until the Merger Transaction is consummated.  Nothing in this
Section 10.17, however, shall be construed so as to prevent the Administrative
Agent, any Lender or any other holder of any Note prior to consummation of the
Merger Transaction from commencing any action, suit or proceeding with respect
to or causing legal papers to be served upon the General Partner for the sole
purpose of obtaining jurisdiction over the Borrower.  Upon consummation of the
Merger Transaction, the General Partner will be liable as a Guarantor and be a
Loan Party.

 

                10.18      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURES BEGIN ON NEXT PAGE]

 

 

91

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

MARKWEST ENERGY PARTNERS, L.P.,

 

 

a Delaware limited partnership,

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew L. Schroeder

 

 

Andrew L. Schroeder

 

 

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

 

 

ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Renuka Gnanaswaran

 

Name:

Renuka Gnanaswaran

 

Title:

Manager, Agency

 

--------------------------------------------------------------------------------


 

 

 

 

 

ROYAL BANK OF CANADA,

 

 

 

as Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Jason York

 

 

 

Jason York

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Co-Syndication Agent and Lender

 

 

 

 

 

 

By:

/s/ Kenneth J. Fatur

 

 

 

Kenneth J. Fatur

 

 

 

Managing Director

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Co-Syndication Agent and Lender

 

 

 

 

By:

/s/ Christopher L. Hewitt

 

Name:

Christopher L. Hewitt

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP.,

 

 

as Co-Documentation Agent and Lender

 

 

 

 

 

By:

/s/ Casey Lowary

 

Name:

Casey Lowary

 

Title:

Director

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK,

 

as Co-Documentation Agent and Lender

 

 

 

By:

/s/ Joseph M. McCreery

 

Name:

Joseph M. McCreery

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Co-Documentation Agent and Lender

 

 

 

By:

/s/ Kathryn A. Gaiter

 

Name:

Kathryn A. Gaiter

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

By:

/s/ Gregory E. George

 

Name:

Gregory E. George

 

Title:

Managing Director

 

 

 

 

By:

/s/ Larry Robinson

 

Name:

Larry Robinson

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Page Dillehunt

 

Name:

Page Dillehunt

 

Title:

Managing Director

 

 

 

 

By:

/s/ Michael D. Willis

 

Name:

Michael D. Willis

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Adam H. Fey

 

Name:

Adam H. Fey

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as a Lender

 

 

 

By:

/s/ Susan LeFevre

 

Name:

Susan LeFevre

 

Title:

Director

 

 

 

By:

/s/ Dusan Lazarov

 

Name:

Dusan Lazarov

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Karen Weich

 

Name:

Karen Weich

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------

 


 

 

MORGAN STANLEY BANK,

 

as a Lender

 

 

 

By:

/s/ Daniel Twenge

 

Daniel Twenge

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

WESTLB AG,

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Jennifer King

 

Name:

Jennifer King

 

Title:

Director

 

 

 

 

By:

/s/ Paul Vastola

 

Name:

Paul Vastola

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

By:

/s/ Murray E. Brasseux

 

Name:

Murray E. Brasseux

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Vanessa Gomez

 

 

Vanessa Gomez

 

 

Director

 

 

 

 

By:

/s/ Morenikeji Ajayi

 

 

Morenikeji Ajayi

 

 

Associate

 

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Timothy Brendel

 

Name:

Timothy Brendel

 

Title:

Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

By:

/s/ Rebecca L. Wilson

 

Name:

Rebecca L. Wilson

 

Title:

Assistant Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

 

NATIXIS,

 

as a Lender

 

 

 

By:

/s/ Louis P. Laville, III

 

Name:

Louis P. Laville, III

 

Title:

Managing Director

 

 

 

 

By:

/s/ Daniel Payer

 

Name:

Daniel Payer

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

GUARANTY BANK, FSB,

 

as a Lender

 

 

 

By:

/s/ Jim R. Hamilton

 

Name:

Jim R. Hamilton

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Allen Rheem

 

Name:

Allen Rheem

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF OKLAHOMA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Michael M. Logan

 

Name:

Michael M. Logan

 

Title:

Senior Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE,

 

as a Lender

 

 

 

By:

/s/ Elena Robciuc

 

Name:

Elena Robciuc

 

Title:

Director

 

--------------------------------------------------------------------------------

 